Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                      Document 6-1 Filed 07/02/21 Page 1 of 81 PageID #: 255
Envelope: 3067277
Reviewer: Jaiden H.




               STATE OF RHODE ISLAND                                                                                 SUPERIOR    COURT
              PROVIDENCE / BRISTOL                           ,
                                                                 SC

               Ashley   St.   Angelo & Anthony         St.   Angelo

                                    V-                                                                       C.A. No, PC-2o21 -00224

               Aidan Kearney      & Julianne Kearney


                               ATTORNEY CERTIFICATION FOR ADMISSION PRO HAC VICE
                                                  SUPREME COURT ARTICLE II, RULE 9(A)

                          Z     I certify     that I    am        a   member   in   good standing of the bar 0f the following      State(s)

               without any restriction on          my eligibility to practice, and that I understand my obligation to notify
               this   Court immediately of any change to             my status in this respect. (Attach additional pages if
               needed.)


                        Jurisdiction                             Dates of Admission                Bar Number           Current Status


               See    attached.




                          E     I certify that I   am not currently disbarred or suspended in any court.

                          E    Below     is   a complete          list   of all matters in which   I   have been sanctioned or disciplined.
                (Attach additionalpages ifneeded.)


                Jurisdiction/Authority             Caption/Case             Number      Nature of Allegations           Action Taken


               See Attached.




                Supreme—S (revised March 20 1 7)




                                                                                    Page 1
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                       Document 6-1 Filed 07/02/21 Page 2 of 81 PageID #: 256
Envelope: 3067277
Reviewer: Jaiden H.




                       ﬂ    The following     is   a complete and accurate       list    of   all   proceedings in which          I   have
               applied for pro hac Vice admission pursuant to Article            II,   Rule 9(a) of the Supreme Coun: Rules
               0n the Admission t0 Practice Law. (Attach additionalpages ifneeded. Attach docket sheetsfor
               all cases listed   below and copies ofall court orders pertaining              to   your admission pro hac         vice.)



                     Court Filed              Case Name/Number                   Date Filed                   Admission Granted?


               n/a




                       E    I   have read and   certify that the Miscellaneous Petition for                Admission Pro Hac Vice
               ﬁled by local counsel with       this certiﬁcation contains true        and accurate information regarding              my
               experience which provides the basis for           my   admission pro hac Vice.



                       C    Ihave   read, acknowledge,     and agree     to observe     and t0 be bound by the local rules and
               orders of this Court, including the Rules of Professional Conduct of the                      Rhode   Island   Supreme
               Court, as the standard of conduct for       all   attorneys appearing before          it.




                        E   I   acknowledge   that if specially admitted to appear in the above-entitled matter that I

               will be subject t0 the disciplinary procedures of the              Rhode        Island      Supreme Court.     I   hereby
                authorize the disciplinary authorities of the bar of the State(s) listed above to release any
                information concerning     my      practice in said State(s) pursuant t0 the request of the Disciplinary

                Counsel of the Rhode Island Supreme Court.


                       {I For purposes of this case         I    have associated with local associate counsel identiﬁed
               below, and have read, acknowledge, and Will observe the requirements of this Court respecting
                the participation of local associate counsel, recognizing that failure to                   do so may   result in      my
               being disqualiﬁed, either upon the Court’s motion 0r motion of other parties in the case.



                Supreme-S (revised March 2017)




                                                                       Page 2
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                                                Document 6-1 Filed 07/02/21 Page 3 of 81 PageID #: 257
Envelope: 3067277
Reviewer: Jaiden H.




                                                                                                                                                                                         ' , '" •    ..
                                                                                                                                                                                               ' '   '.....·
                                                                                                                                                                                                      >.




                                                                       ♦
                                                                                                            ~
                                                                                                                       <   \       ••                 '                         ,
                                                                                                                                                                                                                                  ♦
                                                                                                                                                                                                                                  ,'
                                                                                                                                                                                                                                            ~~
                                                                                                            '                                                                                                                               ~.                      >                            ,,.           ,                   '          •
                                        '                 •                                         >                  •   ,, , • ,     "    •
                                                                                                                                                 ♦
                                                                                                                                                     ,             ,   ,                  ,                    ,,        ,,                                                                            ,                       <
                             >,     • :: ,
                                           '
                                               • '
                                                      '
                                                              ,.                       ,                , -~-      ,   ;;, • ,,~,,:         ••                 '   '                ''                              ,,        ,                  :   ·:       , •       ·,        '                                ,,(,   •        :        ::'"1,.       .
                              ·r-.,
                             ',.,
                                 • ,....,
                                     ,;,        ',,
                                                                   ·       ,;;",,•,'
                                                                                       1
                                                                                       ,.
                                                                                            ,
                                                                                                ,
                                                                                                    <
                                                                                                    •
                                                                                                        '
                                                                                                                >':
                                                                                                                : ,,
                                                                                                                        .
                                                                                                                            ,,
                                                                                                                                 ...~ ..,, ' • ,
                                                                                                                                  • ,.,. ..... ,
                                                                                                                                                                   <
                                                                                                                                                                               •-+, ·,
                                                                                                                                                                               ~,,                              ,                      ,.   ,
                                                                                                                                                                                                                                                • ,, ,,,.
                                                                                                                                                                                                                                                      . , '
                                                                                                                                                                                                                                                          ,..•~:
                                                                                                                                                                                                                                                          •    (             ,'
                                                                                                                                                                                                                                                                                      ,·,;.::·
                                                                                                                                                                                                                                                                                                           ..·,,•n.:...::.••'• ,, s,•\
                                                                                                                                                                                                                                                                                                                          ,,           $'         •
                                                                                                                                                                                                                                                                                                                                                          .._,,,,,.";!.
                                                                                                                                                                                                                                                                                                                                                      ',...
                                                                                                                                                                                                                                                                                                                                                              .,.,        ,.
                                                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                                                                           ,
                                                                                                                                                                                              >




                                                                                                                                                                                                                                                                                                                                                                                   .>''
                                                                                                                                                                                                                                                                                                                                                                                   ' '~-
                                                                                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                    .::
                                                                                                                                                                                                                                                                                                                                                                                    ,,,
                                                                                                                                                                                                                                                                                                                                                                                     ••
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                   ., .
                                                                                                                                                                                                                                                                                                                                                                                     .,,




                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                                                                                                       ,,>




                                                                                                                                                                                                                                                                                                                                                                                        ..,;




                                                                                                                                                          Page 3
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                            Document 6-1 Filed 07/02/21 Page 4 of 81 PageID #: 258
Envelope: 3067277
Reviewer: Jaiden H.




                STATE OF RHODE ISLAND                                                                                 SUPERIOR COURT

                PROVIDENCE / BRISTOL, SC


                 ASHLEY ST. ANGELO & ANTHONY ST.
                 ANGELO,                                                                        C.A. N0. PC-2021-00224

                                 V.


                 AIDAN KEARNEY & JULIANNE
                 KEARNEY

                                             ATTACHMENT TO ATTORNEY CERTIFICATION FOR
                                             ADMISSION PRO HAC VICE OF MARC J. RANDAZZA
                         Applicant is licensed in the following jurisdictions, including federal courts and is an active

                member      in        good standing   in each of those jurisdictions as follows:                SEE ATTACHED LIST,

                Exhibit     1.


                         Applicant has been sanctioned or the subject of disciplinary action by the Bar or courts of

                certain jurisdictions in         which Applicant          is   licensed,    and Applicant describes such actions as

                follows:


                         Applicant was disciplined by one jurisdiction and then subject to reciprocal discipline for

                conduct of nearly nine years ago. The                  last jurisdiction to enter reciprocal discipline         was   Florida,

                which instead of merely adopting the underlying Nevada                        stipulated discipline,     engaged in   its   own

                ﬁlll fact   ﬁnding and issued a         ﬁlll   independent opinion after a bench             trial.   The Florida Referee’s

                decision    is    attached as Exhibit 2.        The factﬁnder determined               that Applicant did not   do anything

                “actually adverse” to his clients. See           id.   at 6.   And there were no “factors in aggravation warranting

                any discipline in excess of that imposed by Nevada.”                       Id. at 8.


                         In 2018, Applicant           was   disciplined        by the Supreme Court of Nevada              for conduct that


                occurred in 2012. See Exhibit 3, In re                 Marc J. Randazza, Bar No.            12265, No. 76543 (Nev. Oct.

                10,   2018) (Order Approving Conditional Guilty Plea) and Exhibit 4 (Conditional Guilty Plea).




                                                                                 _ 1 _

                                                Attachment to Application for Admission Pro Hac Vice




                                                                               Page 4
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                             Document 6-1 Filed 07/02/21 Page 5 of 81 PageID #: 259
Envelope: 3067277
Reviewer: Jaiden H.




                The   stipulated    and implemented discipline was a twelve-month suspension, stayed for eighteen

                months, With certain other conditions. See Exhibits 3              & 4.
                          The Nevada           discipline arose   from a negotiated agreement between Applicant and the

                Southern Nevada Disciplinary Board. The stipulated facts forming the basis of the discipline are

                as set forth in the enclosed Conditional Guilty Plea.


                          As     set forth in the         Conditional Guilty Plea, the discipline arose from a speciﬁc

                circumstance where Applicant represented a company as in—house counsel, along With                    its sister



                entity.   Those circumstances             Will not repeat themselves as Applicant is not in—house counsel for


                any   clients   and Applicant      now recognizes where he misunderstood his       ethical obligations.


                          Applicant fully complied With the State of Nevada discipline and completed his Nevada

                probation. See Exhibit 5, Letter from State Bar ofNevada.

                          Reciprocal discipline in the nature of a probation or stayed suspension was imposed by the

                State   of Arizona, the State of Florida, the Commonwealth of Massachusetts, and the State of

                California.      See Exhibits       6, 2,   7 and   8.   Applicant fully completed the terms of discipline in

                Arizona, California, and Massachusetts and n0 suspensions were imposed. See Exhibits 9                    & 10.
                Among     its   requirements, California required Applicant to retake the        MPRE,   wherein he scored a

                119. See Exhibit 11.


                          Reciprocal discipline ofprobation or a stayed suspension was imposed by the U.S. District

                Courts for the District of Massachusetts and for the Southern District of Florida (Which probation

                expired before the discipline issued), and by the U.S. Patent             & Trademark Ofﬁce.     See Exhibits

                12, 13,   and    14.   The     District   0f Massachusetts terminated proceedings on June 23, 2020, Without

                imposing a suspension. See Exhibit 15. The discipline imposed by the                 PTO   expired on January

                23, 2021.

                          Reciprocal discipline in the nature of an active suspension was imposed by the U.S. District

                Court for the District ofNevada, which expired on April 10, 2020. See Exhibit 16. Applicant was

                reinstated      0n June   9,   2020. See Exhibit 17.




                                                                         _ 2 -

                                                 Attachment to Application for Admission Pro Hac Vice




                                                                          Page 5
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                      Document 6-1 Filed 07/02/21 Page 6 of 81 PageID #: 260
Envelope: 3067277
Reviewer: Jaiden H.




                         The U.S. Court of Appeals        for the Federal Circuit stayed all proceedings pending the


               completion of the Nevada discipline and terminated proceedings on                                 May   28,   2020 without

               imposing discipline. See Exhibit 18.

                         Every other      state court, Federal court, or Federal                 agency t0 issue a determination in

               response to the Nevada state discipline has either declined to take action, stayed                        all   proceedings,

               or issued a stayed suspension or probation, or has readmitted Applicant.


                         Finally, Applicant discloses that    on December                9,   2013, an order 0f sanctions was entered

               against   him   for an improper deposition    communication with                  his client.   See Exhibit 19. Applicant

               misunderstood the applicable rule and has not been the subject of any other sanctions in his career.

                         Applicant   is   aware of no other matters   in   which he has been sanctioned or               disciplined.




                         Dated: April     Q, 2021                          /
                                                                  MZrc             J.   Randazﬁ
                                                                  Applicant




                                                                      _    3   -

                                             Attachment to Application for Admission Pro Hac Vice




                                                                   Page 6
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 7 of 81 PageID #: 261
Envelope: 3067277
Reviewer: Jaiden H.




                                                      Exhibit 1
                                          Marc   J.   Randazza Admissions   List




                                                          Page 7
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 8 of 81 PageID #: 262
Envelope: 3067277
Reviewer: Jaiden H.




                                                              Marc J. Randazza,             Esq.

                                                                   State   Bar Admissions
                                                                                   Date of                        m1
                                                      State                       Admission        Bar N0.    Standing

                                  Commonwealth of Massachusetts                   01/24/2002       65 1477        Yes
                                   State 0f Florida                               03/25/2003       625566         Yes
                                   State of California                            05/20/2010       269535         Yes
                                   State 0f Arizona                               08/26/2010       027861         Yes
                                   State   ofNevada                               01/06/2012        12265         Yes

                                                                Federal Court Admissions
                                                                                                     Date of            m1
                                                       Title   of Court                             Admission      Standing

                              Supreme Court of the United       States                              02/28/2005          Yes
                              U.S. Court of Appeals for the First Circuit                           05/08/2003          Yes
                              U.S. Court of Appeals for the Second Circuit                          08/14/2018          Yes
                              U.S. Court 0f Appeals for the Fourth Circuit                          11/06/2015          Yes
                              U.S. Court 0f Appeals for the Sixth Circuit                           07/30/2013          Yes
                              U.S. Court 0f Appeals for the Seventh Circuit                         11/06/2009          Yes
                              U.S. Court 0f Appeals for the Ninth Circuit                           09/04/2009          Yes
                              U.S. Court 0f Appeals for the Tenth Circuit                           11/03/2011          Yes
                              U.S. Court 0f Appeals for the Eleventh Circuit                        06/20/2003          Yes
                              U.S. Court 0f Appeals for the Federal Circuit                         09/01/2006          Yes
                              U.S. District Court for the District 0f Massachusetts                 06/ 12/2002         Yes
                              U.S. District Court for the Northern District of Florida              05/17/2005          Yes
                              U.S. District Court for the Middle District of Florida                06/09/2003          Yes
                              U.S. District Court for the Southern District of Florida              08/04/2006          Yes
                              U.S. District Court for the Northern District of Texas                11/12/2009          Yes
                              U.S. District Court for the Eastern District of California            06/08/2010          Yes
                              U.S. District Court for the Southern District of California           06/08/2010          Yes
                              U.S. District Court for the Central District 0f California            06/08/2010          Yes
                              U.S. District Court for the Northern District of California           06/22/2010          Yes
                              U.S. District Court for the District 0f Arizona                       10/19/2010          Yes
                              U.S. District Court for the District 0f Colorado                      03/28/2011          Yes
                              U.S. District Court for the District 0f Nevada                        02/01/2012          Yes
                              U.S. District Court for the Eastern District of Wisconsin             06/1 8/2010         Yes
                              U.S. District Court for the Northern District 0f Ohio                 02/13/2012          Yes
                              U.S. District Court for the Eastern District of Michigan              06/30/2009          Yes




                                                                            Page 8
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 9 of 81 PageID #: 263
Envelope: 3067277
Reviewer: Jaiden H.




                                                   Exhibit 2
                                The Florida Bar Referee’s Report and Supreme Court Order




                                                        Page 9
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 10 of 81 PageID #: 264
Envelope: 3067277
Reviewer: Jaiden H.




                                        IN THE SUPREME COURT OF FLORIDA
                                                  (Before a Referee)


               THE FLORIDA BAR,                                  Supreme Court Case
                                                                 No. SC19-188
                       Complainant,
                                                                 The Florida Bar File
               V.                                                No. 2020-00,216(2B) NFC

               MARC JOHN RANDAZZA,

                       Respondent.

                ______________
                                                    REPORT OF REFEREE

                I. SUMMARY OF PROCEEDINGS

                        Pursuant to the undersigned being duly appointed as referee to conduct

                disciplinary proceedings herein according to Rule 3-7 .6, Rules of Discipline, the

                following proceedings occurred:

                        This is a reciprocal discipline case. The Respondent filed The Notice of

                Discipline by a Foreign Jurisdiction (Nevada) in the Florida Supreme Court and

                had as attachments the Nevada Order Approving a Conditional Guilty Plea and the

                underlying Conditional Guilty Plea. Respondent's Exhibit 3; Tr. Vol. II, page 235,

                lines 8-10. On January 6, 2019, The Florida Bar filed its Formal Complaint against

                Respondent. On February 19, 2019, The Florida Bar noticed respondent that a

                case Management Conference would be conducted by the referee on March 8,

                2019. On May 3, 2019, the referee commenced the Final Hearing in this matter.




                                                             Page 10
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 11 of 81 PageID #: 265
Envelope: 3067277
Reviewer: Jaiden H.




                Mr. Fisher, counsel for The Florida Bar, Mr. Weiss, counsel for the Respondent

                and the Respondent, Mr. Randazza, were present. Needing additional time to

                conclude the Final Hearing, the parties rescheduled the second day. Due to events

                beyond everyone's control, the Final Hearing was rescheduled again. The second

                day of the Final Hearing convened on January 8, 2020. All items properly filed

                including pleadings and exhibits in evidence and the report of referee constitute the

                record in this case and are forwarded to the Supreme Court of Florida.

                IL FINDINGS OF FACT

                        Jurisdictional Statement. Respondent is, and at all times mentioned during

                this investigation was a member of The Florida Bar subject to the jurisdiction and

                Disciplinary Rules of the Supreme Court of Florida.

                        Narrative Summary Of Case.

                        Because this is a reciprocal discipline action, it is based on the Findings of

                Fact, Conclusions of Law and Recommendation of the Southern Nevada

                Disciplinary Board of the State Bar of Nevada dated July 10, 2018 and Order

                Approving Conditional Guilty Plea Agreement of the Supreme Court of the State

                 of Nevada, dated October 10, 2018. The Supreme Court of the State of Nevada

                 imposed a 12 month suspension, stayed for 18 months of probation subject to

                 conditions. Those findings of fact and Order are attached to The Florida Bar's

                 Formal Complaint.



                                                                 2




                                                             Page 11
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 12 of 81 PageID #: 266
Envelope: 3067277
Reviewer: Jaiden H.




                        In or about June 2009, the Respondent drafted and signed a Legal Services

                Agreement with Excelsior Media Corp. (Excelsior) which provided that the

                Respondent would become "in-house" general counsel. The Agreement did not

                prohibit the Respondent from maintaining ad private practice or providing legal

                services to other clients so long as there was no conflict of interest with Excelsior.

                Excelsior had a subsidiary or affiliate company, Liberty Media Holdings, LLC

                (Liberty), which engaged in the production and distribution of pornography. The

                Respondent provided legal services to both entities, but did not have a separate

                agreement with Liberty.

                        In February 2011, Excelsior relocated its corporate offices to Las Vegas,

                Nevada. The Respondent followed in June 2011 and was admitted to the Nevada

                Bar in January 2012. Until his admission, the Respondent did not engage in the

                practice of law in the State of Nevada, except as a member of the bar of the U.S.

                District Court for the District of Nevada.

                        On or about June 20, 2012, the Respondent filed a lawsuit against FF

                Magnat Limited d/b/a Oran.com (Oron) for alleged violations of Liberty's

                intellectual property. On or about June 21, 2012, the Respondent obtained and

                injunction against Oron freezing certain accounts and funds of Oron. On July 1,

                2012, the Respondent and attorneys for Oron signed a Settlement Letter with

                regard to the Oron litigation and a similar case between the two parties in Hong



                                                                3




                                                             Page 12
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 13 of 81 PageID #: 267
Envelope: 3067277
Reviewer: Jaiden H.




                Kong. The parties agreed that Oron would pay Liberty $550,000 payable to the

                Respondent's trust account. A dispute arose after the Settlement Letter was

                signed. Liberty filed a Motion to Enforce the settlement letter which the United

                States District Court granted on August 7, 2012. Liberty obtained a Judgment

                against Oron for $550,000. As part of the Post-Judgment settlement negotiations,

                Oron informed the Respondent that it wanted to enter into an agreement to

               retainthe Respondent for bona fide legal services. Specifically, Oron wanted the

               Respondent to advise it how to avoid this type of litigation in the future and how to

               restructure the company so as to not be subject to jurisdiction in the United States.

               Tr. II, page 215, lines 2-25, 216, lines 1-14. Subject to the agreement of Liberty

               and its execution of a Post-Judgment agreement, the Respondent negotiated a

               separate agreement with Oron whereby he would receive $75,000 ofOron's frozen

               funds. On August 6, 2012, while still in litigation representing Excelsior against

               Oron, the Respondent executed a $75,000 non-refundable, "earned upon receipt

               retainer" to represent FF Magnat, the parent company ofOron. Tr. II, page 254,

               lines 17-28 and page 258, lines 8-14, The retainer agreement clearly stated that it

               could not take effect unless and until Liberty's dispute with Oron was fully

               resolved. See Transcript, Vol. 11,at 215:20-216:1 & 239:25-240:7. The

               Respondent presented and subsequently discussed the Post-Judgment Agreement,

               which included payment of the $550,000 and the $75,000 retainer for future



                                                                4




                                                             Page 13
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 14 of 81 PageID #: 268
Envelope: 3067277
Reviewer: Jaiden H.




                services with Oron, with the CEO of Liberty, Mr. Gibson. The agreement was

               never consummated because Mr. Gibson disapproved it. Tr. II, page 214-216, line

                14; 217, lines 3-7. The Respondent did not receive the retainer fee of $75,000.

                        On August 21, 2012, the Court ordered Pay Pal, Inc. to transfer $550,000 of

                Oron funds to the Randazza Legal Group trust account. A full and proper

                accounting occurred with Liberty receiving its share.

                        Concurrent with the United States litigation between Liberty and Oron, the

                Respondent and Mr. Gibson also discussed pursuing litigation against Oron and/or

                its affiliates in Hong Kong. The Respondent estimated those costs, excluding

                attorney's fees, to be approximately $50,000. Mr. Gibson said Liberty to advance

                $25,000 if the Respondent would personally advance $25,000. The Respondent

                agreed and requested and Liberty executed a promissory note to him for $25,000.

                The Respondent did not advise Liberty, in writing, to seek the advice of

                independent counsel regarding the promissory note. The Respondent and

                Excelsior parted ways on or about August 29, 2012. They dispute whether he

                resigned or was terminated.

                        Following his departure from Excelsior, the Respondent engaged in

                litigation against Excelsior, Liberty and Jason Gibson, individually over among

                other things money he alleged was owed to him by his former employers. The

                parties submitted the matter to arbitration. After a five day trial, the Arbitrator



                                                                5




                                                             Page 14
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 15 of 81 PageID #: 269
Envelope: 3067277
Reviewer: Jaiden H.




               issued an Interim Arbitration award (IAA) in favor of the employers and against

               the Respondent. The Florida Bar's Exhibit 1. The Referee does not give any

               weight to the IAA for several reasons. First, the IAA was vacated in its entirety,

               after a court refused to confirm it, by voluntary agreement and by order of a court

                of competent jurisdiction. Respondent's Exhibit 12; Tr. Vol. II, page 196, lines 18-

               23. Second, the burden of proof for the IAA is a preponderance of the evidence,

               not the clear and convincing standard as required by these proceedings. Third, the

               Arbitrator's findings thatthe Respondent engaged in unethical conduct based on

               testimony and evidence that occurred over a five day trial and that has not been

               presented or observed by this Referee are of little weight. The IAA was not a basis

                for any discipline by the State Bar of Nevada. While the Referee may be

                sympathetic to the amount of time, energy and money that the Respondent's

                employers spent to litigate the IAA issues, sympathy should play no part in the

                Referee's recommendation.

                        The Florida Bar argued and presented evidence of other alleged conflicts of

                interest engaged in by the Respondent when he represented other clients whose

                interests were allegedly adverse to Excelsior or Liberty. There is no clear and

                convincing evidence to suggest that anything the Respondent may have done on

                behalf of his other clients was actually adverse to Excelsior or Liberty. The

                Respondent testified it was not. Tr. II, page 203, line 1-204, line 24 and 246, line



                                                                6




                                                             Page 15
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 16 of 81 PageID #: 270
Envelope: 3067277
Reviewer: Jaiden H.




               4-248, line 7. The Respondent was authorized under his employment agreement to

                do so. Tr. Vol. II, page 198: 23-25. The Florida Bar's witness, Mr. Dunlap,

                offered no examples of a single matter where such representation was adverse. Tr.

               Vol. II, page 281, line 23-284, line 23. The only instance in which there was a

                conceivable conflict was with respect to the representation ofXVideos, but as soon

                as a potential conflict arose, Respondent acted to withdraw and the conflict never

               ripened. Tr. Vol. II, page 248, linesl-7. Mr. Dunlap's testimony regarding 10

                Group fails to show that the Respondent represented 10 Group in that transaction.

               There was no conflict of interest where he briefly represented 10 Group regarding

                an unrelated litigation matter. The Nevada bar investigated these conflicts and no

                such conflicts were found. Tr. Vol. II, page 265, lines 3-11.

                        Since the imposition of the Nevada Order, every other state in which

                Respondent is admitted has issued reciprocal discipline tracking the Nevada Order.

                Specifically:

                       1.    Arizona: The Presiding Disciplinary Judge issued a Final Judgment
                and Order of Reprimand and Probation placing Mr. Randazza on 18 months of
                probation, concurrent with the Nevada discipline. Respondent's Exhibit 4; Tr. Vol.
                II, page 189, line 11-13.

                       2.    California: The Supreme Court of California issued a one-year
                suspension, stayed for one year, to be terminated upon satisfying the terms of the
                stay, which includes quarterly reporting and passing the MPRE. Respondent's
                Exhibit 9; Tr.Vol. II, page 188, lines 15-24

                     3.     Massachusetts: The Supreme Judicial Court issued an Order of Term
                Suspension/Stayed, suspending Mr. Randazza for 12 months, stayed for 18

                                                                7




                                                             Page 16
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 17 of 81 PageID #: 271
Envelope: 3067277
Reviewer: Jaiden H.




               months, retroactive to the date of the Nevada discipline, with the suspension to be
               lifted upon compliance with the Nevada Order. Respondent's Exhibit 1O;Tr. Vol.
               II, page 189, lines5-10.

                       None of these jurisdictions found any factors in aggravation warranting any

                discipline in excess of that imposed by Nevada. Tr.Vol. II, page 224, line22-225,,

                line 11. To date, Respondent's right to practice law has not been suspended.

                        Additionally, proceeding in the Federal Appellate Courts (10 th, 11th and

               Federal Circuit) all deferred to the Nevada Order. Respondent's Exhibit 4. The

                Supreme Court of the United States and the U.S. Courts of Appeals for the 1st,2nd,

                4th 6th 7th and 9th Circuits to date, have not taken any action despite timely notice.

                Tr. Vol. II, page 241, lines 2-9.

                        Despite being put on notice of the Nevada Order, the U.S. District Courts for

                the Northern & Middle Districts of Florida, the Northern District of Texas, the

                Northern, Central, Eastern, & Southern Districts of California, the Eastern District

                of Wisconsin, the Eastern District of Michigan, the Northern District of Ohio, and

                the District of Montana (admitted pro hac vice) have taken no action toward

                reciprocal discipline. Tr. Vol. II, page 241, lines 2-9. The matter was referred to an

                investigatory subcommittee of the Ad Hoc Committee on Attorney Admissions,

                Peer Review and Attorney Grievance of the U.S. District Court for the Southern

                District of Florida following Respondent's response to a show cause order. Since

                the Final Hearing, on May 8, 2020, the U.S. District Court for the Southern District



                                                                8




                                                             Page 17
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 18 of 81 PageID #: 272
Envelope: 3067277
Reviewer: Jaiden H.




                of Florida adopted the disciplinary measures imposed by Nevada. See In re: Marc

                John Randazza, Case No. 18 MC 25230 (S.D. Fla. Feb. 6, 2019). This document

                is of record pursuant to the granting of the Respondent's Motion to Supplement the

               Record. The U.S. District Court for the District of Massachusetts, upon the consent

                of Respondent, imposed reciprocal discipline in the nature of a 12-month

                suspension, stayed for 18 months, retroactive to October 10, 2018, conditioned

                upon compliance with the Nevada Order. See Respondent's Exhibit 4, In re: Marc.

                J Randazza, Misc. Bus. Diet. No. 18-mc-81490-FDS (D. Mass. sept. 26, 2019).

                        Only the U.S. District Court for the District of Nevada, which did not act on

                the prompt notice of the Nevada Order until September 2019, issued an order

                placing the Respondent on active suspension until the expiration of the Nevada

                state probation, subject to reinstatement upon discharging all conditions. See In re:

                Marc J. Randazza, Case No. 2: 19-cv-01765-MMD (D. Nev. Oct. 22, 2019). The

                reason given was that the court had "neither the obligation, resources, nor

                inclination to monitor Mr. Randazza's compliance with the probationary conditions

                the [Nevada Supreme Court] imposed on him." Id. at 1; Tr. Vol. II, page 241, lines

                10-14.

                        Finally, the Referee does not find persuasive the numerous character letters

                submitted by the Respondent nor the testimony of his character witnesses, who

                were unfamiliar with the facts smTounding his discipline. Like the IAA award, the



                                                                9




                                                             Page 18
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 19 of 81 PageID #: 273
Envelope: 3067277
Reviewer: Jaiden H.




               Referee does not give any weight to these letters whether sent directly to the

                Referee's chambers or filed as an exhibit.

                III.    RECOMMENDATIONS AS TO GUILT.

                        I recommend that Respondent be found guilty of violating the following

                Rules Regulating The Florida Bar: 4-1.8(a) and Rule 4-5.6(b).

                        STANDARDS FOR IMPOSING LA WYER SANCTIONS

                        I considered the following Standards prior to recommending discipline: 3.0,

                4.3, 9.1, 9.2 and 9.3.


                IV.     RECOMMENDATION AS TO DISCIPLINARY MEASURES TO
                        BEAPPLIED

                        I recommend that Respondent be found guilty of misconduct justifying

                disciplinary measures, and that he be disciplined by:

                         A.     One year of probation with a public reprimand and that the

                Respondent successfully complete the thirty hours of Florida continuing legal

                education ethics hours, and

                         B.     Payment of The Florida Bar's costs in these proceedings.

                V.     PERSONAL HISTORY, PAST DISCIPLINARY RECORD

                        Prior to recommending discipline pursuant to Rule 3-7.6(m)(l )(D), I

                considered the following:

                        Age: 50 Years of Age.



                                                                10




                                                             Page 19
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 20 of 81 PageID #: 274
Envelope: 3067277
Reviewer: Jaiden H.




                        Date of Bar Admission: March 3, 2003

                        Prior Discipline:       None

                Aggravating Factors: Standard 9.2

                                (d)     multiple offenses; and
                                (i)     substantial experience in the practice of law.

               Mitigating Factors:

                                (a)     absence of a prior disciplinary record.


               VI.      STATEMENT OF COSTS AND MANNER IN WHICH COSTS SHOULD
                        BE TAXED

                        I find the following costs were reasonably incurred by The Florida Bar:

                       Investigative Costs                                                 $105.25
                       Administrative Costs                                                $1250.00
                       Court Reporter's Fees                                               $1532.00

                       Total                                                               $2887.25

                       It is recommended that such costs be charged to Respondent and that interest

               at the statutory rate shall accrue and be deemed delinquent 30 days after the

               judgment in this case becomes final unless paid in full or otherwise deferred by the

               Board of Governors of The Florida Bar.

                       Dated this 7th day of July 2020.



                                                              ISi
                                                              Dawn Caloca-Johnson, Ref
                                                              301 South Monroe Street
                                                              Tallahassee, FL 32301-1861

                                                                11




                                                             Page 20
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 21 of 81 PageID #: 275
Envelope: 3067277
Reviewer: Jaiden H.




                Originals To:

                Clerk of the Supreme Court of Florida; Supreme Court Building; 500 South Duval
                Street, Tallahassee, Florida, 32399-1927

               Conformed Copies to:

               James Keith Fisher, Bar Counsel, at jfisher@floridabar.org. and

               John A. Weiss, Counsel for Respondent, at jweiss@rumberger.com




                                                               12




                                                             Page 21
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 22 of 81 PageID #: 276
Envelope: 3067277
Reviewer: Jaiden H




                                          $upreme             Qtuutt of Jfluriha
                                                  THURSDAY, SEPTEMBER 3,           2020

                                                                                        CASE NO.:    SC19-188
                                                                                        Lower Tribunal No(s).:
                                                                                             20 1 5-00,7 1 8(2B)


                    THE FLORIDA BAR                                vs.      MARC JOHN RANDAZZA
                    Complainant(s)                                          Respondent(s)

                              The Court approves      the uncontested referee's report and reprimands
                    respondent.
                              Respondent    is                on probation for one year under the terms and
                                                 further placed
                    conditions set forth in the report.      Respondent shall comply with all other terms
                    and conditions in the report.
                           Judgment is entered for The Florida Bar, 651 East Jefferson Street,
                    Tallahassee, Florida 32399-2300, for recovery of costs from Marc John Randazza
                    in the amount of $2,887.25, for which sum let execution issue.


                    NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
                    IF   FILED, DETERMINED.

                    CANADY,        C.J.,   and   POLSTON, LABARGA, LAWSON, MUNIZ,              and
                    COURIEL,       JJ.,   concur.


                    A True Copy
                    Test:




                      CZ;
                     Joﬁn A. Tomasino
                     Clerk, Supreme Court



                    ca
                    Served:
                    LESLIE      LAGOMASINO BAUM                                 JAMES KEITH FISHER
                    HON. DAWN CALOCA-JOHNSON, JUDGE                             JOHN A. WEISS
                    PATRICIA ANN TORO SAVITZ




                                                                  Page 22
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 23 of 81 PageID #: 277
Envelope: 3067277
Reviewer: Jaiden H.




                                                           Exhibit 3
                       Order Approving Conditional Guilty Plea, In re Marc   J.   Randazza, Bar N0. 12265, N0. 76543
                                                          (Nev. Oct. 10, 2018)




                                                               Page 23
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 24 of 81 PageID #: 278
Envelope: 3067277
Reviewer: Jaiden H.




                                 IN THE SUPREME COURT OF THE STATE OF NEVADA


                        IN THE MATTER OF DISCIPLINE OF                               _No. 76453
                        MARC J. RANDAZZA, BAR NO. 12265.
                                                                                         F Lc
                                                                                         OCT 1 0 2018


                          ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                                       This is an automatic review of a Southern Nevada Disciplinary
                       Board hearing panel's recommendation that this court approve, pursuant
                       to SCR 113, a conditional guilty plea agreement in exchange for a stated
                       form of discipline for attorney Marc J. Randazza. Under the agreement,
                       Randazza admitted to violating RPC 1.8(a) (conflict of interest: current
                       clients: specific rules) and RPC 5.6 (restrictions on right to practice) in
                       exchange for a 12-month suspension, stayed for a period of 18 months
                       subject to conditions.
                                       Randazza has admitted to the facts and the violations alleged
                       in two counts set forth in the amended complaint.' The record therefore
                       establishes that Randazza violated the above-listed rules by loaning money
                       to his client without informing the client in writing of the desirability of
                       obtaining independent counsel, and by negotiating with opposing counsel to
                       receive, as part of a settlement, a retainer for future legal services.
                                       As Randazza admitted to the violations as part of the plea
                       agreement, the issue for this court is whether the agreed-upon discipline



                             'In exchange for Randazza's guilty plea, the State Bar agreed to
                       dismiss the remaining seven counts in the amended complaint.
   SUPREME COURT
          OF
       NEVADA


  (0) 1947A
                                                                                               IB-3q331
                                                             Page 24
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 25 of 81 PageID #: 279
Envelope: 3067277
Reviewer: Jaiden H.




                       sufficiently protects the public, the courts, and the legal profession.       State
                      Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988)
                       (explaining purpose of attorney discipline). In determining the appropriate
                       discipline, we weigh four factors: "the duty violated, the lawyer's mental
                       state, the potential or actual injury caused by the lawyer's misconduct, and
                      the existence of aggravating and mitigating factors."            In re Discipline of
                      Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                                       Randazza has admitted to violating duties owed to his client
                       (conflict of interest) and the legal profession (restrictions on right to
                      practice), and the admitted facts reflect that the misconduct was knowing.
                       His conduct may have caused a delay in the disbursement of settlement
                      funds to his client. The baseline sanction for both rule violations, before
                      considering aggravating and mitigating circumstances, is suspension.
                       Standards for Imposing Lawyer Sanctions, Compendium of Professional
                      Responsibility Rules and Standards, Standard 4.32 (Am. Bar Ass'n 2017)
                       (providing that suspension is appropriate when a lawyer "knows of a conflict
                      of interest and does not fully disclose to a client the possible effect of that
                      conflict, and causes injury or potential injury to a client"); id. Standard 7.2
                       (providing that suspension is appropriate when a lawyer "knowingly
                      engages in conduct that is a violation of a duty owed as a professional and
                      causes injury or potential injury to a client, the public, or the legal system").
                      The record supports one aggravating circumstance (substantial experience
                      in the practice of law) and three mitigating circumstances (absence of prior
                      disciplinary record, full and free disclosure to disciplinary authority or
                      cooperative attitude toward proceeding, and delay in disciplinary
                      proceedings). Considering all the factors, we conclude that the agreed-upon
                      discipline is appropriate.

   SUPREME COURT
            OF
         NEVADA

                                                                       2
  (o)   1947A




                                                             Page 25
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 26 of 81 PageID #: 280
Envelope: 3067277
Reviewer: Jaiden H.




                                       Accordingly, we hereby suspend Marc J. Randazza for 12
                       months, stayed for 18 months commencing on the date of this order, subject
                       to the following conditions: (1) Randazza shall "stay out of trouble" during
                       the probationary period, "meaning that he will have no new grievance
                       arising out of conduct post-dating the date of the plea which results in the
                       imposition of actual discipline (a Letter of Reprimand or above, SCR 102)
                       against him"; (2) he shall successfully complete 20 hours of CLE in ethics in
                       addition to his normal CLE requirements during the probationary period;
                       (3) he shall seek the advice and approval of an independent and unaffiliated
                       ethics attorney in the relevant jurisdiction before obtaining any conflicts of
                       interest waivers during the probationary period; and (4) he shall pay the
                       actual costs of the disciplinary proceeding, including $2,500 under SCR 120,
                       within 30 days of this court's order, if he has not done so already. The State
                       Bar shall comply with SCR 121.1
                                       It is so ORDERED.



                                                                                   C.J.



                                                          J.
                       Cherry                                                Gibbons


                                                          J.
                                                                             Hardesty

                                                          J.
                                                                                    tL..//t,LS2
                       Parraguirr                                            Stiglich



  SUPREME COURT
          OF
       NEVADA


  (0) 1947A
                                                                         3



                                                               Page 26
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 27 of 81 PageID #: 281
Envelope: 3067277
Reviewer: Jaiden H.




                       cc: Chair, Southern Nevada Disciplinary Panel
                            Gentile, Cristalli, Miller, Armeni & Savarese, PLLC
                            Bar Counsel, State Bar of Nevada
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            Perry Thompson, Admissions Office, U.S. Supreme Court




   SUPREME COURT
          OF
       NEVADA
                                                                       4
  (0) 1947A




                                                             Page 27
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 28 of 81 PageID #: 282
Envelope: 3067277
Reviewer: Jaiden H.




                                                           Exhibit 4
                              Conditional Guilty Plea, In re   Marc J. Randazza, Bar N0.   12265, N0. 76543
                                                          (Nev. June   5,   2018)




                                                                  Page 28
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                             Document 6-1 Filed 07/02/21 Page 29 of 81 PageID #: 283
Envelope: 3067277
Reviewer: Jaiden H.




                       Case No.:     OBC      l   5—0747
                                                                                                                                                                        JUN 05      2018

                                                                                                                                                              STATE BAR 0F NEVADA
                                                                            i
                                                                           S'l
                                                                                 Q    f
                                                                                     A LP BAR OF I\LVAI)A
                                                                                          l
                                                                                              ‘
                                                                                                   r       r
                                                                                                                                         ‘
                                                                                                                                                            BY-
                                                                                                                                                              a
                                                                                                                                                                          “M m"        '




                                                                                                                                                                  OFFICE OF BAR COUNSEL

                                                        SOUTHERN NEVADA DISCIPLINARY BOARD


                       STATE BAR OF NEVADA.

                                       Complainant.
                                                                                                                                                CONDITIONAL GUILTY PLEA
                               VS.                                                                                  Vvvvvvvvvvv
                                                                                                                                                INEXCHANGE FOR A STATED
                                                                                                                                                   FORM OF DISCIPLINE
                        MARC J. RANDAZZA.                   |SSQ.,


                                        Nevada Bur No.               01 2265,
                  1o
                                             Respondent.

                  11

                               Marc    .l.    Randazza ("Respondent"). Bar No. 012265 hcrcby lcndcrs                                                                        to   Assistant   Bar
                  12

                  13   Counsel for the Slate Bar ol'chada a Condilional Guilty Plea (“Plea") pursuant                                                                      lo    Supreme Court


                  14   Rule (“SCR”) ll3(           l)   and agrees      lo lhc                imposition                           ol'       lhc following Slated       Form of   Discipline in



                  15   the above-caplioncd cases.


                                                                                                                    l.
                  16
                                                                      CONDITIONAL GUILTY PLEA
                  17
                               ’l‘hrough lhc instant Plea, Respondent agrees                                                       and admils as follows:
                  18
                               l.        Respondent           is   now and            al all           limcs since January 6. 20! 2                               was   a licensed allorney in

                  19
                       Ihc Stale    ot'chuda.
                  20
                               2.        The       Slalc Bar ﬁled a Fornml Complaint                                                          on lhc above referenced case on January
                  21
                       -5. 2016.      ’l‘hcrcaflcr.         lhc    Stale        Bar               I'llcd       an                 Amended Complaint on Dcccmbcr                      16,   20l6.
                  22
                        Respondent ﬁled various Motions                    lo        Dismiss lhc                                  Amended Complaint and              lhcn ultimately ﬁled      :1



                  23
                        Veriﬁed Response           lo lhc   Amended Complaint on October                                                        23, 20l7.
                  24
                               3.        1n       accordance with lhc Slipulminn of Facts hcrcin. Respondent pleads guilty and
                  25
                        admits [hat he violated Rules ot'l’rofcssional Conduct (“RFC") as follows:



                                                                  SBN EXH                             1,        PG.0001



                                                                                      Page 29
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                       Document 6-1 Filed 07/02/21 Page 30 of 81 PageID #: 284
Envelope: 3067277
Reviewer: Jaiden H.




                                                                                                      II.

                                                                                 STIPIJLATION               0F FACT§

                                                The facts     stipulated lo and agreed       upon between Respondent and the State Bar ofNevada                in



                                         support of this conditional plea arc as follows:


                                                 l.      Respondent     is   now a    licensed attorney in the      slam ofNevada,        California, Florida,
                       OQNQO'l‘mNd




                                         Arizona, and Massachusetts.          Respondent became licensed in the State of Nevada on or about


                                         January 6, 2012 and has been assigned Bar No. 12265.


                                                2.       ln   or about June 2009, Respondent entered into an agreement with Excelsior Media


                                         Corp (“Excelsior”) which provided, among other                 things, that   Respondent would become iwhouse


                                         general corporate counsel for Excelsior (“Legal Services Agreement”).                           The Legal     Services


                                         Agreement did not prohibit Respondent from also maintaining a private                     legal practice to provide


                                         legal services to clients other than Excelsior.


                                                 3.      Al the time the Legal Services Agreement was entered                            into,   Excelsior   was

                                         headquartered in California and Respondent was licensed to practice law in the State of Florida.


                                         For a period of time following execution of the Legal Services Agreement, Respondent relocated
                        ‘ODQNOUI¥O)MAO




                  BNNAAAdAﬁd—sd‘


                                         to California, obtained admission lo the State             Bar of California, and maintained his primary        omce

                                         to perform legal   work   for Excelsior in California.


                                                 4.      At    lhc time the Legal Services              Agreement was entered        into, Excelsior     had a


                                         subsidiary or afﬁliate called Liberty         Media Holdings,        LLC   (“Liberty").   Liberty       was engaged   in


                                         the business   of production and     distribution        of pomogtaphy. After entering into the Legal Services


                                         Agtecmem, Respondent provided                legal services to both Excelsior           and Liberty. although no


                                         separate agreement      was entered   into   by and between Liberty and Respondent.

                  23                             5.       In or about February 20l           l,   Excelsior relocated    its   commute   headquarters to Las


                  24                     Vegas, Nevada. In or about June 201           l.   Respondent relocated to Las Vegas, Nevada and continued

                   25                    working as general comorate counsel                for Excelsior.     Prior to June 2011, Respondent          was not




                                                                         SBN         EXI-I 1,         FG.0002



                                                                                            Page 30
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                                Document 6-1 Filed 07/02/21 Page 31 of 81 PageID #: 285
Envelope: 3067277
Reviewer: Jaiden H.




                                         engaged in the practice of law                 in the State    of Nevada    in   any capacity, except   to the extent   such


                                         was     in his capacity    as a   member of the        bar of the U.S. District Court for the District        ochvada.

                                                   6.         Al the dimction of                Excelsior,      Respondent pursued violations of Liberty's

                                         intellectual properly rights            by   third parties through his separate      law ﬁrm.

                                                   7.         0n   or about June 20, 2012, Respondent, on behalfol‘ Liberty, ﬁled a lawsuit in                    US
                        @QNQO‘ﬁde


                                         District Court. District        of Nevada against FF           Magma     Limited d/b/a 0ron.com (“Oran”) for alleged


                                         violations       of Liberty’s     intellectual    propeuy. See Case No. 2:12-cv-01057-GMN-RJJ (hercinaller

                                         “Oron     Litigation”).


                                                   8.         On    or about June 2|, 20l2, Respondent obtained an injunction in the Oran


                                         Litigation freezing certain accounts and funds belonging to Oron.


                                                   9.         0n July      I,   20l2. Respondent and attorneys for Oren signed u              lctlcr   memorializing


                                         settlement terms in regards lo lhc                Oron    Litigation    and a similar case between the two        parties in


                                         l-Iong   Kong     (hcreinal‘lcr "Settlement Letter").             Au   essential   pm of the Selllcmcm Letter was that
                                         Oran would pay Liberty                 the   sum 01’3550,000      with said      sum payable   to Respondent’s Attorney-


                                         Clicnl Trust Account.
                        dO@ONQOI&WN-‘O




                  Buwddda—sdd‘ad                    l0.       A   dispute arose after lhc Sclllemcnl Letter                 was   signed.   0n   behalf   ol' Liberty.



                                         Respondent ﬁled a Motion lo Enforce Settlement.


                                                    ll.       By Order dated August               7,   2012, the United Slates District Court found that the


                                         Settlement Letter constituted an enforceable contract as there                      was a “meeting of the minds as to all

                                         material terms       on July      5,    2012.”     A   Judgment was entered          in the docket ol‘ the abovc-culitlcd


                                         Conn      in favor ol‘ Liberty as              Judgment Creditor mud against Oron us Judgment Debtor                      for


                                         $550,000.00.


                  23                                12.       By Order dated August             2|, 2012. the United Slates District Court ordered PayPal,


                  24                     lnc., to transfer        funds belonging to Oren to satisfy the Judgment by paying $550,000.00 to the

                  25                     trust   account    ol' Randazzu        Legal Group.




                                                                                  sau       EXI-I 1,       imooos


                                                                                                Page 31
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                                  Document 6-1 Filed 07/02/21 Page 32 of 81 PageID #: 286
Envelope: 3067277
Reviewer: Jaiden H.




                                                           l3.      Between August        7,   2012 and August   13, 2012,   Respondent and Oran continued

                                                  discussions regarding reducing the leans of lhc Settlement Letter and the Judgment into                     a more

                                                  deﬁnitiVe written agreement although the District Court had already enforced the settlement and


                                                  reduced the $550,000.00 settlement amount (“Settlement Amount") lo judgment (“Posl-Judgmem


                                                  Discussions”).
                                 (OQNIQOI-th-i»




                                                           14.       During the Post-Judgment Discussions. Oron informed Respondent               that   it   wanted


                                                  to enter into   an agreement to retain Respondent for bona ﬁde legal services, which would have the

                                                  practical effect     of   potentially conﬂicting off      Respondent from ever representing a          client in


                                                  litigation against   Oron    in the future.


                                                           15.      Subject to the agreement of Liberty and Liberty’s execution of a written           agreeman

                                                  Resyondem negotiated a         separate agreement with      Oron whereby $75,000 of Oron’s frozen funds

                                                  would be released         to Oron’s counsel with the understanding, but       no guarantee,   that   such funds


                                                  would be used     lo retain   Respondent as counsel for Oron for the payment of$75.000, which would


                                                  have the practical effect of potentially conﬂicting Respondent off any future                litigation against
                  Add_taAddd-s




                                                  Oron (“Post-Judgmenl Agreement”).

                                                           16.      On   or about August l3, 2012, Respondent informed Liberty of the proposed Post-


                     aﬁwgdgmmﬂﬁthN-bc
                                                  Judgmenl Agreement by presenting a copy thereof lo Liberty’s               CEO Jason Gibson for his review,

                                                  approval and signature.              The Post-Judgmcm Agreement encompassed            the    payment of the


                                                  $550,000 Settlement Amount and Judgment by Oran to Liberty as well as the release of $75,000

                                                  of Oton’s frozen funds to Oron’s counsel.

                   N                                       l7.      On      or about August l3, 20l2. Respondent and Jason Gibson discussed thc


                                                  ptoposed unfrcezing of $75,000 of Oron’s funds. Jason Gibson expressed conoems to Respondent

                                                  about   me disposition of that $75,000 and did not consent to such unfreezing.
                    NM

                                                           l8.      As a      result   of lhc August    l3,   2012 discussion between Jason Gibson and

                                                  Respondent, the Post-Judgmem Agreement was not executed.                      Oron’s frozen funds were not




                                                                                       ssu EXI-I      1,    #63004


                                                                                                  Page 32
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                               Document 6-1 Filed 07/02/21 Page 33 of 81 PageID #: 287
Envelope: 3067277
Reviewer: Jaiden H.




                                            teleased,     Respondent did not receive a $75,000 payment, and Respondent did not become counsel

                                            for   Oron which might have conﬂicted him off ﬁom opposing Oron                       in future litigation.


                                                         I9.     In response lo the District Court’s       Order dated August 2i, 2012. PayPal transferred

                                            $550,000 of Oron’s funds to pay the $550,000 Settlement Amount and Judgment                                   in favor   of

                                            Liberty.       A   full   and preper accounting of those funds has occurred with Liberty receiving                       its
                           (DQNODU'IAODM&




                                            appropriate share.


                                                     20.         During August of 2012, Rapondent and Jason Gibson also discussed pursuing

                                            ﬁmher        litigation   on behalf of      Liberty against    Oron and/or      its   afﬁliates or related parties in


                                            overseas jurisdictions.           Respondent estimated additional           litigation costs     and expenses (not to

                                            include attorney's fees) in an            amount approximating $50,000. Mr. Gibson informed Respondent

                                            that Liberty       was prepared     to    advance $25,000 for additional costs and expenses if Respondent


                                            would advance the other half. Respondent informed Mr. Gibson                     that   he would personally advance


                                            the additional requited $25,000.                 To memorialize   the $25,000 as an         advancement of costs and


                                            expenses, Respondent requested Liberty execute a promissory note to that effect.


                                                     21    .     0n    or about August 2|. 20l2, pursuant to Respondent’s advancement to Liberty of
                  giowmﬂwmﬁmM-‘O




                 NMAAAAAAAAAA




                                            the $25,000, Mr.           Gibson signed a promissory note an Liberty’s behalf noting the terms of

                                            repayment.


                                                     22.         Respondent did not advise Lihaty, in writing, of                 its   right to seek the advice     of


                                            independent counsel wilh regards to the promissory note.


                                                         23.     Respondent's employment by Excelsior ceased on or about August 29, 20l2 after


                                            he indicated a likely need to withdraw from representing Liberty.                           Respondent and Excelsior


                                            dispute whether Respondent resigned or                was terminated by    Excelsior.


                                                         24.     RPC     5.6 reads, in part, that “[a] lawyer shall not participate in oﬁering or             making

                  24                              [aln   agreement     in   which a   restriction   on the lawyer’s   right to practice is part   of the settlement

                   25                       of a   client controversy.”         As    part   of the negotiations culminating      in the   draﬁing of the proposed




                                                                                 ssu EXH              1,   N.ooos


                                                                                                 Page 33
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                             Document 6-1 Filed 07/02/21 Page 34 of 81 PageID #: 288
Envelope: 3067277
Reviewer: Jaiden H.




                                           Post-Judgmcnl Agreement lo which Liberty was a proposed party and Signalman Respondent


                                           offered to enter into an agreement which             would have the      likely effect   of restricting Respondent’s


                                           tight to practice law.


                                                    25.     RPC     1.8(a)   mandates    that   “a lawyer shall not enter into a business transaction with


                             @QNQOI$WN-‘

                                           a client or knowingly acquire an ownership, possessory security or other pecuniary                              interest



                                           adverse to a client untess: (l) the transaction and terms on which the lawyer                     acquim    [he interest


                                           are fair and reasonable In the client and are fully disclosed and transmitted in writing in a                  manner

                                           that   can be reasonably understood by the             client.   and(b) the client      is   advised in writing of the


                                           desirability   of seeking and       is   given a reasonable opportunity to sock the advice of independent


                                           legal counsel   on the   transaction." Respondent did not advise Liperly. in writing,                of the desirability


                                           or advisability of seeking        lite   advice of independent legal counsel on the fainms of the $25,000


                                           advance or give Liberty the reasonable opportunity                  to   seek the advice of independent counsel


                                           before accepting the advance and signing the promissory note.


                                                                                    AGG RAVATION I MITIGATION
                  dA—Laga—n—xdd




                                                    l.      Pursuant to      SCR      102.5(1) (Aggravation and mitigation), the Parties considered the


                                           following aggravating factors in considering the discipline to be imposed:




                                                            (i)       Substantial experience in the practice of law.


                                                    2.      Pursuant to       SCR     102.5(2) (Aggravation and mitigation), the Parties considered the


                                           foilowing mitigating factors in considering lhc discipline lo be imposed:



                                                             (a)   Absence ol‘ prior disciplinary record;

                                                             (e) Full   and   free disclosure lo disciplinary authority or cooperative attitude toward


                                                             proceeding including Respondent's self-repouing of the results of an arbitration

                                                             proceeding which reopened this matter aner the              initial   complaint had been closed;

                     24

                     25



                                                                               SBN       EXl'I     ‘l,   96.0006



                                                                                            Page 34
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                              Document 6-1 Filed 07/02/21 Page 35 of 81 PageID #: 289
Envelope: 3067277
Reviewer: Jaiden H.




                                                               (i)        Delay   in disciplinary proceedings recognizing that all allegations relate to


                                                               alleged conduct occurring almost 6 and
                                                                                                                      “I
                                                                                                                           years prior lo this Conditional Guilty Plea

                                                               with no further complaints ﬁled with the bar subsequent to that time.



                                                                                                              Ill.
                           OQNQm#wN-‘



                                                                                     STATED FORM OF DISCIPLIEE

                                                       Based upon thc above and foregoing. the Panies agree to recommend altomey                            discipline



                                              subject to the following conditiom:




                                                       l.      The Respondent agrees to accept a term of suspension of 12 months, with the

                                              suspension stayed; said suspension         is to   begin on the date of the          Nevada Supreme Court’s Order

                                              approving the conditional guilty plea        in this matter.



                                                       2.      The Respondent         will be placed      on an eightecn-month term of pmbation, said


                                              probation to begin     on   the dale   of the Nevada Supreme Court's order approving the conditional

                                              guilty plea in this matter.


                                                       3.      The ReSpondcnl will        “stay out       of trouble“ during his term of probation, meaning


                                              that   he will have no    new grievance arising out of conduct post-daling the dale ofthis Conditional

                 NMMMN-saa—L—LA-ba—sa


                                              Guilty Plea resulting in the imposition of actual discipline (a Letter of Reprimand or
                                                                                                                                     above-                    SCR

                                              102) against him during his term of probation.
                       8hON-AOCDGNOOIbOM-‘O




                                                        4.      The Respondent will        successfully complete twenty hours              of Continuing Legal


                                              Education (“CLB”), in addition to his normal                CLE requirements, during his term of

                                              probation.     The twenty CLE hours will           all   be ethics credits, cannot be used as credit against any


                                              other   CLE requirements, and will         be reported to the Slate Bar ol‘ Nevada.


                                                        5.      'l‘he   Respondent    will seek thc advice           and approval of an independent and


                                              unafﬁliated ethics attorney in thc relevant jurisdiction before obtaining any oénﬂicls
                                                                                                                                     of interest


                                               Waivers during the probationary period.




                                                                                  SBN EXI'I             ‘l,   ”.0007


                                                                                                 Page 35
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                              Document 6-1 Filed 07/02/21 Page 36 of 81 PageID #: 290
Envelope: 3067277
Reviewer: Jaiden H.




                                               6.          The Respondent agrees            to   pay   SCR      120(l) fccs in the amount of $2,500.00, and to


                                        pay the actual cosls of the disciplinary proceeding. That amount                       is to   be paid      in full within thirty


                                        days of receipt of a billing from the Stale Bar.

                                               7.          If any   of these leans     is   violated by the Respondént,          it   will   be gtounds for the Stale

                          CWNOUI#O)Md




                                        Bar to seek   to   impose the stayed portion of she suspension.



                                                                                                           IV.
                                                                            DITIONAL AGR               '
                                                                                                            ENT BY                             AR

                                               Conditional to approval by the Nevada Supreme Court of the insmnt Plea, the State Bar


                                        ngtees to:


                                                l.         Dismiss      all   remaining allegations of violations of Rules, with prejudice.



                                                                                                           v.
                                                                                   APPROVAL OF RESPONDENT

                                                Having read the Plea and being satisﬁed with                             it,   the    same     is   heteby approved by


                                        Respondent.


                                                Respondent acknowledges               that   he has had the opportunity to discuss this Plea with counsel
                  MMAAAAAAaddd




                                        of his choosing. Respondent              fully understands the           terms and conditions set forth herein and enters


                                        into this Plea freely    and voluntarily.

                                                             day of May, 2098.




                                               .   Randazza
                                        Neva   a   BarNo. 0         2   5
                                        clo Dominic Gentile. Esq.
                                        4l0 South Rampan Boulevard,                Suilc    420
                                        Las Vegas, NV 89145



                    N




                                                                               san     EXI-I 1,            limooos



                                                                                             Page 36
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 37 of 81 PageID #: 291
Envelope: 3067277
Reviewer: Jaiden H.




                                                                                   v
                                                         APPROVAL OF BAR COUNSEL

                                 Having read lhc Plea lcndcrcd by Rcspondcm              21nd   being satisﬁed with Ihc contents therein,


                        l   hereby approve and rcconuncncl lhc    l’lca for       approval by lhc Formal l-Iearing Panel.


                                 DATED    lhis      clay ol'   Hwy: 20   |   8.


                                                               7w                       STATE BAR OF NEVADA
                                                                                        .lanccn V. lsaacson. Acting Bar Counsel




                                                                                        awﬂmagév Matthew Carlyon
                                                                                                 Assistant Bar Counsel
                                                                                                 Nevada Bar N0. 12712
                  10
                                                                                                 3100 W. Charleston Blvd.,   Suite 100
                                                                                                 Ins Vegas. Nevada, 89102
                  11


                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21


                  22

                  23

                  24

                  25




                                                     SBN EXH                 1,    FG.0009



                                                                   Page 37
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 38 of 81 PageID #: 292
Envelope: 3067277
Reviewer: Jaiden H.




                                                  Exhibit 5
                                           Letter from State       0f Nevada
                                                               Bar of
                                                   (April 13, 2020)




                                                      Page 38
Case Number: PC-2021-00224
                        County Superior Court
                Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                        PM
Submitted: 4/22/2021 3:42
                                              Document 6-1 Filed 07/02/21 Page 39 of 81 PageID #: 293
Envelope: 3067277
Reviewer: Jaiden H.




          STATE BAR OF NEVADA



          April 13,      2020


          Via email only to mir@randazza.com



          Marc Randazza, Esq.
          2764 Lake Sahara Dr.
          Suite 109                                                                                                    3100 W. Charleston Blvd.
          Las Vegas,          NV 891 17                                                                                Suite 100
                                                                                                                       Las Vegas, NV 89102
                                                                                                                       phone 702.382.2200
          Re: Compliance with Nevada                   Supreme Court Order filed October       10,   2018
                                                                                                                       toll free   800.254.2797
                                                                                                                       fax 702.385.2878
          Dear Mr. Randazza:
                                                                                                                       9456 Double R Blvd, Ste.   B
                     Our records         you have successfully completed the conditions of your
                                        reflect that                                                                   Reno, NV 89521-5977
          stayed suspension as set forth in the Nevada Supreme Court’s Order filed October 10,                         phone 775.329.4100
                                                                                                                       fax 775.329.0522
          2018, in Case No. 76453, and no actual suspension will be imposed.

                     Congratulations on your successful completion of probation. Our                   file in   the
                                                                                                                       WWWJIVbar. org
          matter    is   now      closed.


                     Please do not hesitate t0 contact our          office   if   you have any questions.

          Sincerely,


                         lv
           DanielHooge Aprl   ,   20)


          Daniel M.       Hooge
          Bar Counsel



          /|w




                                                                              Page 39
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 40 of 81 PageID #: 294
Envelope: 3067277
Reviewer: Jaiden H.




             2020.04.13_Randazza                                                                letter
             Final Audit Report                                                                                                 2020-04-1 3


                 Created:                      2020-04-1 3


                 By:                           Belinda Felix (belindaf@nvbar.org)


                 Status:                       Signed

                 Transaction   ID:             CBJCHBCAABAAUrI0u300u_Dl8BmR1 itrFUKfSkVWRMfB




             "2020.04. 1 3_Randazza                                              letter"       History
             a    Document created by Belinda Felix (belindaf@nvbar.org)
                           5:04:06 PM GMT- IP address: 68.224.102.64
                  2020-04-13    -




             E    Document emailed                to Daniel       Hooge (danh@nvbar.org)            for signature

                  2020-04-13    -    5:04:32   PM GMT


             a    Email viewed by Daniel                    Hooge (danh@nvbar.org)
                  2020-04-13    -    5:33:42   PM GMT-        IP address:   98.167.70.177



             ﬁe Document e-signed by                        Daniel    Hooge (danh@nvbar.org)
                  Signature Date: 2020-04-13            -   5:33:48   PM GMT -   Time Source: server—   IP address: 98.167.70.177




             o    Signed document emailed                      to Daniel     Hooge (danh@nvbar.org) and Belinda               Felix (belindaf@nvbar.org)

                  2020-04-13    -    5:33:48   PM GMT




                                                                                             Page 40
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 41 of 81 PageID #: 295
Envelope: 3067277
Reviewer: Jaiden H.




                                                        Exhibit 6
                              Final Judgement and Order of Reprimand and Probation, State 0f Arizona
                                                        (January 14, 2019)




                                                             Page 41
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 42 of 81 PageID #: 296
Envelope: 3067277
Reviewer: Jaiden H.




                                    BEFORE THE PRESIDING DISCIPLINARY JUDGE

                        INTHE MATTER OF A MEMBER OF                         PDJ-2018-9110
                        THE STATE BAR OF ARIZONA,
                                                                            FINAL JUDGMENT AND
                        MARC J. RANDAZZA,                                   ORDER OF REPRIMAND
                        Bar N0. 027861                                      AND PROBATION
                              Respondent.                                   [State   Bar No. 18-3420-RC]

                                                                            FILED JANUARY        14,   2019

                              Under Rules 54(h) and     57(b), Reciprocal Discipline, Ariz. R. Sup. Ct.,1 a


                    certiﬁed copy of the Supreme Court 0f Nevada’s Order Approving Conditional


                    Guilty Plea Agreement was received by the Presiding Disciplinary Judge (PDJ).


                              The Order imposed a 12-month suspension, which was stayed          for 18   months

                    subject t0 conditions.    The conditions include     the following terms: Respondent shall


                    have n0    new grievances   out of conduct post-dating the date 0f the plea Which results


                    in the imposition       of discipline; 2) successfully complete during the period of


                    probation 20 hours 0f continuing legal education (CLE) in ethics in addition to any


                    yearly    CLE   requirements; 3) seek the advice and approval 0f an independent and


                    unafﬁliated ethics attorney in the relevant jurisdiction before obtaining any conﬂict


                    0f interest waivers during the period of probation; 4) pay actual costs 0f disciplinary




                    1
                        Unless otherwise   stated, all rule references are to the Ariz. R. Sup. Ct.




                                                               Page 42
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 43 of 81 PageID #: 297
Envelope: 3067277
Reviewer: Jaiden H.




                proceeding including $2,500.00 under SCR 120. The suspension was for Mr.

                Randazza’s failure to avoid conflict of interests with clients and failure to advise the

                client of their right to seek the advice of independent counsel regarding a promissory

                note.

                        Notice of the filing of that Order was issued to the parties on November 11,

                2018, in compliance with Rule 57(b)(2). Under Rule 57(b)(3), the PDJ “shall impose

                the identical or substantially similar discipline” unless Bar Counsel or Respondent

                establishes by preponderance of the evidence one of the four elements listed under

                that rule. Both the State Bar and Mr. Randazza filed responses. The State Bar asserts

                under Rule 57(b)(3), no factors are applicable, and a sanction of reprimand and

                probation are appropriate under the facts of this matter. Mr. Randazza asserts

                suspension in this matter is not warranted and would in fact be punitive. He states

                the appropriate resolution in this matter is to stay these proceedings until successful

                completion his term of probation in Nevada and to then dismiss this matter. In the

                alternative, Mr. Randazza requests a reprimand, or at most, be placed on probation

                with no additional terms.

                        Arizona does not recognize a stayed suspension subject to conditions. Rule

                60, Ariz. R. Sup. Ct. Therefore, the imposition of an identical sanction is not

                appropriate and a suspension in Arizona may not be stayed in favor of probation.




                                                                2




                                                             Page 43
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 44 of 81 PageID #: 298
Envelope: 3067277
Reviewer: Jaiden H




                              We   are   reminded   that the objective       of lawyer discipline proceedings      is to



                    protect the public, the profession, and the administration ofjustice, and not to punish


                    the lawyer. In re Neville, 147 Ariz. 106, 708 P.2d 1297. Imposing a reprimand and


                    probation serves t0 advise the Bar and the public that Mr. Randazza engaged in


                    conduct that violated the Rules of Professional Conduct.                 It   serves the purpose 0f


                    protecting the public, the integrity 0f the profession, educating other lawyers, and


                    instilling     conﬁdence   in the integrity     0f the disciplinary process.       A reprimand   and

                    eighteen (18) months 0f probation          is   substantially similar discipline


                              Now Therefore,

                               IT IS   ORDERED imposing reciprocal discipline 0f reprimand and eighteen

                    (18)      months of probation upon Respondent,             MARC     J.   RANDAZZA, Bar           N0.

                    027861, effective immediately.

                               IT IS   FURTHER ORDERED                Mr. Randazza    shall    be placed 0n probation


                    for eighteen (18)      months   t0 run concurrently        With the terms and conditions as set


                    forth in the       Nevada Order Approving Guilty Plea Agreement dated October                    10,


                    2018.


                               IT IS   FURTHER ORDERED                Mr. Randazza     shall      be responsible for the

                    costs associated With this matter in the          amount 0f $1,200.00.

                                       DATED this    14th   day 0f January 2019.

                                                                       Mfﬂkzm I       O’ﬂfez’f
                                                             William    J.   O’Neil, Presiding Disciplinary Judge




                                                                     Page 44
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 45 of 81 PageID #: 299
Envelope: 3067277
Reviewer: Jaiden H.




                    Copy 0f the    foregoing e-mailed/mailed
                    this 14th   day 0f January 2019,   to:



                      Jon Weiss                                  Maret Vessella
                      Lewis Roca Rothgerber Christie LLP         Chief Bar Counsel
                      201 E. Washington Street, Suite 1200       State Bar 0f Arizona
                      Phoenix, AZ 85004-2595                     4201 North 24th Street, Suite 100
                      Email: jweiss@1rrc.com                     Phoenix, AZ 850 1 6-6288
                      Respondent’s Counsel                       Email: LRO@staff.azbar.0rg



                    by:   AMcQueen




                                                             Page 45
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 46 of 81 PageID #: 300
Envelope: 3067277
Reviewer: Jaiden H.




                                                    Exhibit 7
                                    of Term Suspension/Stayed, Commonwealth of Massachusetts
                              Order 0f
                                                      (May   14,   2019)




                                                         Page 46
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 47 of 81 PageID #: 301
Envelope: 3067277
Reviewer: Jaiden H.




                                             COMMONWEALTH OF MASSACHUSETTS

                SUFFOLK,        SS.                                      SUPREME JUDICIAL COURT
                                                                         FOR SUFFOLK COUNTY
                                                                         N0:  BD—2018-110


                                                IN RE: MARC JOHN RANDAZZA


                                          ORDER OF TERM SUSPENSIONiSTAYED


                          This matter came before the Court, Gaziano, J., on a

                Petition for Reciprocal Discipline pursuant to S.J.C. Rule 4:01,

                §   16,   and the Order entered in the Supreme Court of the State of

               Nevada filed by the Office of Bar CounSel on December ll, 2018.

                          On December 12, 2018, an Order of Notice issued and was

                served on the lawyer in the manner specified in S.J.C. Rule

                4:01,      §   21,    directing him to iﬁfafm the Court within thirty

                (30)      days why the imposition of the identical discipline would

               be unwarranted in the Commonwealth of Massachusetts. On January

                15,    2019,     the lawyer'filed his response to the petition and a

               hearing was $cheduled for March 26, 2019. 0n March 19, 2019,

                counsel for the lawyer filed a motion to continue the hearing,

               which was allowed by this Court and the hearing was rescheduled

                for May 2, 2019.             Bar Counsel's reply to the lawyer's response

               was filed by Acting Bar Counsel on April                   2,   2019, and the lawyer

                then filed his memorandum in response to Acting Bar Counsel's

                reply on April 26, 2019.




                                                                                                                RECEIVED
                                                                                                         5/14/2019 2:54 PM
                                                                                                   MAURA S. DOYLE, CLERK
                                                                                                 SUPREME JUDICIAL COURT
                                                                                                  THE COUNTY OF SUFFOLK



                                                             Page 47
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 48 of 81 PageID #: 302
Envelope: 3067277
Reviewer: Jaiden H.




                       Upon consideration thereof, and after a hearing attended by

               acting bar counsel, the lawyer and his counsel;

                        It is ORDERED that:

                       Marc John Randazza is hereby suspended from the practice of

               law in the Commonwealth of Massachusetts for a period of twelve

                (12)   months, with the execution of the suspension stayed for a

               period of eighteen              (18)   months, retroactive to October 10, 2018,

               conditioned upon the lawyer's compliance with the Order entered

               in the Supreme Court of Nevada, attached hereto and incorporated

               herein.

                            After eighteen            (18)   months from October 10, 2018, the

               lawyer may file an affidavit of complianCe with the

               Oﬁfice of Bar Counsel and the Clerk of the Supreme Judicial

               Court for the County of Suffolk, that he has complied with this

               Order.       Upon receipt, and with the assent of the Office of Bar

               Counsel, the lawyer may then request that this court issue an

               order that he is no longer subject to the twelve                     (12)   month

                suspension fOr the miscondudt that gave rise to the instant

               pétition for discipline.




                Entered:         May 14, 2019




                                                               Page 48
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                   Document 6-1 Filed 07/02/21 Page 49 of 81 PageID #: 303
Envelope: 3067277
Reviewer: Jaiden H.


                                                                                                                                      “#3”
                                                                                                                                i



                                             IN THE       SUPREME COURT OF THE STATE OF NEVADA

                                  IN THE       MATTER 0F DISCIPLINE 0F                                              gNo. 76453               ,




                                  MARC J. RANDAZZA, BAR No.                              12265.
                                                                                                                          F LED
                                                                                                                            I


                                                                                                                          OCT 10    2018




                                       ORDER APPROVING CONDITIONAL GUILTY PLEA AGRE MENT
                                                       This   an automatic review of a SOuthern Nevada Disciplinary
                                                                  is


                                  Board. hearing          panel’s recommendation that this court approve, pursuant
                                                                                                              stated
                                  to   SCR   113,,      a conditional guilty plea agreement in exchange for a

                                  form of diacipline                   for attorney   Marc    J.   Randazza. Under the agreement,

                                                                                        RPC        1.8(a) (conflict of interest:      cufrent
                                  Randazza admitted                      to violating

                                                                                 RPC                             on right   to practice) in
                                  clients:    speciﬁc rules) and                        5.6 (restrictions

                                                                                          of 18 months
                                  exchange for a 12—month suspension, stayed for a period

                                  subject to conditions.                                                    _




                                                                                              to the facts      and the   violations alleged
                                                       Randazza has admitted
                                                                                                 therefore
                                  in   two counts set forth in the amended complaint} The record

                                  establishes that Randazza violated the above-listed rules by
                                                                                               loaning                                     money
                                                                                        of the desirability of
                          i
                                  to his client without informing the client in writing

                                  obtaining independent counsel,                       and by negotiating with opposing counsel to-

                                  receive, as part of                  é séttlement, a retainer       for future legal services.

                                                       As Randazz'a admitted                  to the violations as part of the plea

                                  agreement, the issue                     for this   court   is   whether the agreed-upon discipline



                                                                                               agreed to
                              .
                                            exchange for Randazza’s guilty plea, the State Bar
                                            l-In

                                  dismiss the remaining seven counts in the amended
                                                                                    complaint.

          80mm 000m
              06
             Hm:
         we»                            ‘
                                                   E
                                                              ‘
                                                                                                                            Amway.

                                                                                 Page 49
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 50 of 81 PageID #: 304
Envelope: 3067277
Reviewer: Jaiden H.




                                                                                  and the    legal profession.       State
                           sufﬁciently protects the public, the courts,

                           Bar   of Nev.   u.    Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527.28 (1983)

                           (explaining purpose of attorney discipline). In determining the
                                                                                           apprOpriate

                           discipline,   we weigh      four factors: “the duty violated, the lawyer’s mental

                           state, the potential 9r actual injury         cauaed by the lawyer’s misconduct, and

                           the existence of aggravating and mitigating factors.”                  In.   re Discipline    of

                           Lerner, 124 Nev. 1232, 1246, 197 P.3d 1.067, 1077 (2008).

                                           Randazza has admitted t0 violating duties owed                     to his client


                           (conﬂict of interest)           and the    legal profession (restrictions          on right   to
                                                                                                                                l




                           practice),    and the admitted       facts reﬂect that the     misconduct was knowing.

                                                                       delay in the disbursement of
                                                                                                    settlement
                           His conduct      may have caused a
                           funds ho his     client.   The baseline sanction        for   both rule violations, before

                           considering aggravating and mitigating circumstancgg,v                        is   suspension

                           Standards       for   Imposing Lawyer Sanctions, Compendium of Professional

                           Responsibility Rules        and Standards, Standard 4.32 (Am. Bar Ass’n 2017)
                            (providing that suspension is appropriate           when a lawyer “knows of a conﬂict

                            of interest, and does      not: fully   disclose to a client the possible effect of that

                                       and causes     injury or potential injury to a client”);         id.   Standard   7.2
                            conﬂict,

                            (providing that suspension is appropriate                when      a kawyer “knowingly

                                                             is a'violation   of a duty   owed   as a professional     and
                            engages in conduct that
                                                                                              legal system").
                            causes injury or potential injury to a client, the public, or the

                            The record supports one aggravating circumstance                 (substantial experience

                            in the practice of law)        and three mitigating circumstances (absence of prior

                            disciplinary record, full         and    ﬁ'ee disclosure to disciplinary authority            01f


                                                            toward     proceeding,   and delay          in     disciplinary
                            cooperative         attitude

                            proceedings). Considering all the factors,           we conclude     that the agreed-upon.

                            discipline is apprOpriate.


          8mm: Count
                 or
               N’IVADA


         [0)   mu     m

                                                                 Page 50
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                        Document 6-1 Filed 07/02/21 Page 51 of 81 PageID #: 305
Envelope: 3067277
Reviewer: Jaiden H.




                                             Accordingly,       we hereby suspend Marc                               J.   Randazza   for   12

                             months, stayed for 18 months commencing on the date of this order, subject

                             to the following conditions: (1)                Randazza           shall “stay out of trouble” during

                             the probationary period, “meaning that he will have no                                          new grievance

                             arising out of conduct pos-t-dating the date of the plea which results in the

                             imposition of actual discipline (a Letter of Reprimand or above,                                     SCR   102)

                             against him”;      (2)   he shall successfully complete 20 hours of CLE in'ethics in

                             addition to his normal           OLE        requirements during the probationary period;

                             (3)   he shall seek the advice and approval of an, independent and unafﬁliated
                                                                                                        of
                             ethics attorney in the relevant jurisdiction before obtaining any conﬂicts

                             interest waivers during the probationary period;                                   and   (4)   he shall pay   the»


                             actual costs of the disciplinary proceeding, including $2,500 under                                   SCR 120,
                             within 30 days of this court’s order,               if he         has not done so already. The State

                             Bar    shall   comply with       SCR       1.21.1

                                              It is
                                                      30'
                                                            ORDERED.


                                                                    \                      .



                                                                                                          ,
                                                                                                              C.J.
                                                               Douglas             .
                                                                                                 _.
                                                                                                                              .




                              Chm
                             Cherry                     I
                                                                    .   J.
                                                                                       _
                                                                                                      Q
                                                                                                      ‘




                                                                                                Gibbons
                                                                                                                .
                                                                                                                                      J.




                                     “WWI?                          ,J,                               lAﬁAM‘                         .J.




                         I
                             Pi



                                      Mi
                                    ering




                             Parraguirru
                                                 J              I
                                                                                                Hardesty


                                                                                                      AMLWQ
                                                                                                Stiglich
                                                                                                                                     .J.




         Swmun Coma
               oa
              Navam
                                                                                       3
         (m   mm    an




                                                                         Page 51
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 52 of 81 PageID #: 306
Envelope: 3067277
Reviewer: Jaiden H.




                            CC:    Chair, Southern    Nevada Disciplinary Panel
                                   Gentile, Cristalli, Miller, Armani & Savarese, PLLC
                                   Bar Counsel, State Bar of Nevada
                                   Kimberly K. Farmer, Executive Director, State Bar of Nevada
                                   Perry Thompson, Admissions Office, U.S. Supreme Court.




         8m     or
                     Goum

                Nam
         (0)   mu ﬁn




                                                             Page 52
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 53 of 81 PageID #: 307
Envelope: 3067277
Reviewer: Jaiden H.




                                                    Exhibit 8
                                 Order on Discipline, In re Marc J. Randazza, N0. $258331
                                                    (CA. Dec. 11, 2019)




                                                         Page 53
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                       Document 6-1 Filed 07/02/21 Page 54 of 81 PageID #: 308
Envelope: 3067277
Reviewer: Jaiden H.

                                                                                                         SUPREME COURT
                                                                                                           FILED
                                                                                                           DECIlzms
                                                 (State   Bar Court N0. SBC-I9—J—30338)
                                                                                                       Jorge Navarrete Cierk
                                                                 8258331


                          IN      THE SUPREME COURT 0F CALIFORNIADeputy
                                                                 En Banc

                                             in re   MARC JOHN RANDAZZA on Discipline


                            The       court orders that   Marc John Randazza (Respondent),     State   Bar Number
                    269535,    suspended from the practice of law in California for one year,
                                 is

                    execution of that period 0f suspension is stayed, and Respondent is placed on
                    probation for one year subject t0 the following conditions:


                            1.        Respondent must comply with the conditions ofprobation
                                      recommended by the Hearing Department of the State Bar Court          in its

                                      Order Approving Stipulation ﬁled on August 13, 201 9; and


                            2.        At the expiration of the period of probation,   if Respondent    has compiied
                                      with the terms of probation, the period of stayed suspension Wili be
                                      satisﬁed and that suspension will be terminated.


                           Respondent must provide to the State Bar’s Ofﬁce 0f Probation proof of
                    taking and passing the Multistate Professional Responsibility Examination as
                    recommended by the Hearing Department in its Order Approving Stipulation ﬁled
                    on August 13, 2019. Failure to d0 so may result in suspension. (Cal. Rules 0f
                    Court, rule 9.10(b).)


                            Costs are awarded to the State Bar in accordance with Business and
                     Professions Code section 6086.10 and are enforceable both as provided in
                     Business and Professions Code section 6140.7 and as a             money judgment.




                                                                                  CANTlL—SAKAINE
                                                                                       ChiefJustz'ce




                                                                  Page 54
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 55 of 81 PageID #: 309
Envelope: 3067277
Reviewer: Jaiden H.




                                                     Exhibit 9
                              Arizona State Bar’s Notice of Successful Completion of Probation
                                                      (April 16, 2020)




                                                         Page 55
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 56 of 81 PageID #: 310
Envelope: 3067277
Reviewer: Jaiden H



                                                                                                   FILED
                                                                                                   4/16/2020
                                                                                                   /s/   BRANDI ENSIGN
                    Maret Vessella, Bar N0. 0 1 9350
                    Chief Bar Counsel
                    State Bar 0f Arizona
                    4201 N. 24th Street, Suite 100
                    Phoenix, Arizona 850 1 6-6266
                    Telephone (602)340-7272
                    Email: LRO@staff.azbar.org


                                    BEFORE THE PRESIDING DISCIPLINARY JUDGE

                    IN THE MATTER OF A MEMBER                                PDJ 2018-9110
                    OF THE STATE BAR OF ARIZONA,
                                                                             NOTICE OF SUCCESSFUL
                    MARC J. RANDAZZA                                         COMPLETION OF PROBATION
                              Bar NO' 027861
                                                                             File   No. 18-3420-RC

                              Respondent.


                              Pursuant t0 Rule 60(a)(5)(C), Ariz. R. Sup.               Ct., the   State Bar, through


                    undersigned bar counsel, hereby notiﬁes the Presiding Disciplinary Judge 0f the


                    Supreme Court 0f Arizona            that   Respondent has successfully complied with the

                    terms of probation, and the probation         is   therefore completed.


                              DATED this    16th   day 0f April, 2020.



                                                                   _/s/Maret Vessella
                                                                   Maret Vessella
                                                                   Chief Bar Counsel




                    Original electronically ﬁled With the Disciplinary Clerk 0f
                    the Ofﬁce 0f the Presiding Disciplinary Judge
                    0f the Supreme Court 0f Arizona
                    this 16th day oprril, 2020.




                                                                   Page 56
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 57 of 81 PageID #: 311
Envelope: 3067277
Reviewer: Jaiden H.




                    Copy 0f the    foregoing emailed
                    this 16th   day of April, 2020,   t0:



                    Jon D. Weiss
                    Lewis Roca Rothgerber Christie          LLP
                    201 E. Washington St, Ste 1200
                    Phoenix, AZ 85004—2595
                    Email: iweiss@lrrc.com
                    Respondent's Counsel


                    Lawyer Regulation Records Manager
                    StateBar 0f Arizona
                    4201 N. 24th St, Suite 100
                    Phoenix, Arizona 850 1 6—6266


                    Compliance Monitor
                    State Bar 0f Arizona
                    4201 N. 24th St., Suite 100
                    Phoenix, Arizona 850 1 6-6266



                    by:_/s/Jackie   Brokaw




                                                                  Page 57
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 58 of 81 PageID #: 312
Envelope: 3067277
Reviewer: Jaiden H.




                                                 Exhibit 10
                                          0f Suspension, Commonwealth of
                                Discharge of                          0f Massachusetts
                                                   (April 27, 2020)




                                                       Page 58
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 59 of 81 PageID #: 313
Envelope: 3067277
Reviewer: Jaiden H.




                                            COMMONWEALTH OF MASSACHUSETTS

             SUFFOLK, SS.                                                  SUPREME JUDICIAL COURT
                                                                           FOR SUFFOLK COUNTY
                                                                           No; BD-2018-110




                                               IN RE: MARC JOHN RANDAZZA



                                                            ORDER


                     This matter came before the Court, Gaziano, on the motion

             for an order to enter that the lawyer is no longer subject to the

             twelve month suspension imposed by this Court's May 14, 2018 Order

             of Term Suspension/Stayed, the execution of which was stayed for

             eighteen (18) months retroactive to October 10, 2018, and

             conditioned upon the lawyer's compliance with the Order entered in

             the Supreme Court of Nevada.                 With the Office of Bar Counsel

             assenting to the motion and the fact that execution of the

             suspension was stayed, the lawyer was never in fact suspended from

             the practice of law, therefore no formal order of reinstatement

             is required.

                     Upon consideration thereof, it is ORDERED that Marc John

             Randazza shall no longer be subject to the twelve (12) month




                                                                                                             RECEIVED
                                                                                                      412712020 7:55 AM
                                                                                                MAURAS. DOYLE. CLERK
                                                                                              SUPREME JUDICIAL COURT
                                                                                               THE COUNTY OF SUFFOLK




                                                             Page 59
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-1 Filed 07/02/21 Page 60 of 81 PageID #: 314
Envelope: 3067277
Reviewer: Jaiden H.




              term suspension for the misconduct that gave rise to the petition

              for discipline.




              Entered:      •:/•v7 jk,v()




                                                             Page 60
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 61 of 81 PageID #: 315
Envelope: 3067277
Reviewer: Jaiden H.




                                                   Exhibit 11
                                                           11

                                            Marc   J.   Randazza   MPRE Score




                                                          Page 61
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 62 of 81 PageID #: 316
Envelope: 3067277
Reviewer: Jaiden H.
       4/9/2020                                                                   File Cabinet   -   NCBE Account



                  MPRE Score

                  Name:       MARC RANDAZZA
                  NCBE Number:              N10473643
                  Date 0f Birth: 11/26/1969

                  Your score        011   the Multistate Professional Responsibility Examination                    (MPRE)   administered on
                  03/13/2020        is    as follows:


                  Scaled Score: 119

                  The score shown above has been reported to CALIFORNIA                                  as   you requested when you registered
                  for the     MPRE.

                  Your MPRE score will be available on your NCBE account only until the next MPRE test date.
                  If you want t0 obtain your score after that, you will need t0 request a score transcript, and pay
                  the required fee. Therefore, we recommend that you save this page and/or print it for your
                  records.

                  Each jurisdiction determines               its   own passing   score 0n the         MPRE. You may ﬁnd a jurisdiction's
                  passing score, as well as contact information for     its bar admission agency, by selecting the

                  jurisdiction      from the           map. Any questions about admission requirements pertaining to
                                                 interactive
                  MPRE        scores should be directed to the bar admission agency in the jurisdiction to which you are
                  applying.


                  The      MPRE scaled score is a standard score. Standard scaled scores range from 50 (10w) to                         150
                  (high).


                  MPRE Score Services: All MPRE score services listed below must be requested under the Score
                  Services tab or           from the      File   Cabinet 0f your    NCBE account.
                       o    MPRE Score Report:   If you would like to have your MPRE score sent to another jurisdiction,

                            you must submit a request to NCBE for a score report. Score reports are sent to jurisdictions by
                            secure transfer.
                       o    MPRE Score Veriﬁcation:  If you would like t0 have the scoring 0f your MPRE answer sheet
                            rechecked by hand, you must request a score veriﬁcation. Score veriﬁcation requests must be
                            submitted to NCBE within two months of the original test date.
                            Note: See link in File Cabinet to request a             MPRE Score Veriﬁcation. This link is only Visible
                            when     the service     is   available.
                       o    MPRE Unofﬁcial Score Transcript:     If you would like a replacement copy of your MPRE score
                            after     n0 longer available on this page, you must submit a request to NCBE for an MPRE
                                    it is

                            Unofﬁcial Score Transcript. The transcript Will include all the MPRE scores you earned from
                            1999 t0 the present. A11 scores 0n the MPRE Unofﬁcial Score Transcript are duplicative 0f
                            score information provided following the exam. MPRE Unofﬁcial Score Transcripts will be
                            available in the File Cabinet of your NCBE account, and are not sent by mail.




       https://accounts .ncbex .org/php/ncbe_number/goFileC abinet                                                                                1/ 1




                                                                                  Page 62
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 63 of 81 PageID #: 317
Envelope: 3067277
Reviewer: Jaiden H.




                                                               Exhibit 12
                              Order 0f Term Suspension/Stayed, U.S. District Court for the District of Massachusetts
                                                                 (Sept. 26,   2019)




                                                                     Page 63
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 64 of 81 PageID #: 318
Envelope: 3067277
Reviewer: Jaiden H.



                                    Case 1:18-mc-91490-FDS                  Document 16                 Filed 09/26/19    Page 1    of 1




                                                         UNITED STATES DISTRICT COURT
                                                          DISTRICT OF MASSACHUSETTS




                                    IN RE:        MARC J. RANDAZZA                               MISC. BUSINESS       DOCKET
                                                                                                  No.: 18-mc-91490-FDS
                                                                                      VVVVVVVV




                                                         ORDER 0F TERM SUSPENSION/STAYED
                               WHEREAS,            on March 28, 2019, the United States Patent and Trademark Ofﬁce has
                       cause to ﬁle with this Court a certiﬁed copy of an Order of Term Suspension/Stayed with respect
                       to Attorney    MARC J. RANDAZZA;
                               1.       WHEREAS, pursuant to Local                     Rule 83.6.9(b), on September        4,   2019,
                                        “Notice 0f Filing of Disciplinary Action” and “Order to                      Show Cause”
                                        were ﬁled         in this   Court and copies sent (along with a copy of the Local
                                        Rule) via certiﬁed mail to             MARC J. RANDAZZA;
                               2.       WHEREAS, on             September       19,     201 9, Attorney James S. Bolan on behalf of
                                        MARC J. RANDAZZA ﬁled a Response to Order to Show Cause consenting
                                        to reciprocal discipline.


                                WHEREFORE, pursuant to                  Local Rule 83.6.9(c), this Court hereby imposes the
                       identical discipline,       and   MARC J. RANDAZZA is hereby suspended from this Court for a
                       period of twelve      (1   2) months, with the execution of the suspension stayed for a period of
                       eighteen (18) months, retroactive to October 10, 201 8, conditioned upon the lawyer’s successful
                       compliance with the Order entered              in the   Supreme Court of Nevada.




                        gap; 26, 29/7
                       Date                                                                      F.   Dennis Saylor, District Judge




                                                                                 Page 64
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 65 of 81 PageID #: 319
Envelope: 3067277
Reviewer: Jaiden H.




                                                      Exhibit 13
                              Order Adopting Second Amended and Final Report and Recommendation,
                                       U.S. District Court for the Southern District 0f Florida
                                                        (May   8,   2020)




                                                           Page 65
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 66 of 81 PageID #: 320
Envelope: 3067277
Reviewer: Jaiden H.



                      Case 1:18—mc-25320                 Document 21          Entered on          FLSD Docket 05/08/2020 Page                                 1 of 5


                                                                                          UNITED STATES DISTRICT COURT
                                                                                          SOUTHERN DISTRICT OF FLORIDA
                                                                                          ADMINISTRATIVE ORDER 2020-29
                                                                                          CASE # 18-MC-25320
                                                                                                              FILED    Egcw                           5.0.
                       In re:    MARC JOHN RANDAZZA                                                                     May 3, 2020
                                 FLORIDA BAR # 625566                                                                  mm            E.   NOBLE
                                                                                              /                       cLEM      us. mar.        c1.
                                                                                                                      5. o.   0F FLA.     -   MIA



                                   ORDER ADOPTING SECOND AMENDED AND FINAL REPORT AND
                                                    RECOMMENDATION
                                 On   February     6,   2019,   this   Court asked the   Ad Hoc Committee             on Attorney Admissions,

                       Peer Review, and Attorney Grievance (the “Committee”) to conduct disciplinary proceedings 0r


                       to     make recommendations         to the Court for appropriate action in light of attorney                                   Marc John

                       Randazza’s discipline by the Supreme Court of Nevada.                                 (ECF N0.          8).            Randazza was

                       suspended from the practice 0f law by the Supreme Court ofNevada                         011   October             10,   2018, “for 12


                       months, stayed for 18 months.”              See In the Matter ofDiscipline ofRandazza, 428 P.3d 260 (2018)

                       (“Nevada Order”) (ECF No.            2).    This matter    initially   came   t0 the attention     of this Court by                   letters


                       from Randazza on three separate occasions, informing the Court 0f the Nevada Order.                                            (ECF Nos.

                       3-5).     Prior to the referral to the Committee, this Court issued an Order to                                    Show Cause              for


                       Randazza       t0 respond to the         Nevada Order.           (ECF N0.      6).     Randazza responded                           that   any

                       “disciplinary action should be deferred until the successful completion 0f the period of probation”


                       imposed by the Nevada Order.                    (ECF No.   7).    In a Supplement to his Response, Randazza


                       informed the Court and Committee that he completed the                      CLE requirement imposed by the Nevada

                       Order and      that the   United States Court 0f Appeals for the Eleventh Circuit renewed his admission

                       to the bar   0f that Court despite the Nevada Order.              (ECF No.      9).


                                 On April    1,   2020, after reviewing the record provided by Randazza and having conﬁrmed


                       with him that “he     is   currently in compliance With the requirements 0f his probation and                                  is   unaware

                       of the existence 0f any further disciplinary matters brought against him,” the Committee issued                                            its




                                                                                Page 66
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 67 of 81 PageID #: 321
Envelope: 3067277
Reviewer: Jaiden H.



                      Case 1:18-mc-25320                Document 21           Entered on         FLSD Docket 05/08/2020 Page                        2 of 5


                       Report and Recommendation, recommending that                      this   Court adopt the same disciplinary measures

                       imposed      in the   Nevada Order    in addition to requiring that         Randazza conﬁrm            in writing that       he has

                       not been subject to any disciplinary matters since his probation began.                      (ECF No.        12).      After the


                       Report and Recommendation was issued, Randazza sent an email t0 the Committee explaining that

                       while he has not been subject to any                    new   discipline       and believed       that     the Report          and

                       Recommendation was             limited to only   new   discipline,       he wanted to update the Committee of other

                       reciprocal orders of discipline already          imposed upon him from the Bar of Massachusetts, the Bar

                       0f California, the U.S. District Court for the District of Massachusetts, the U.S. District Court for

                       the District of Nevada, and the U.S. Patent and             Trademark Ofﬁce.           (ECF Nos.          18, 13-17).


                               On     April 21, 2020, the Committee issued an                   Amended Report and Recommendation,                        in


                       Which   it   responded    t0   Randazza’s disclosure of reciprocal discipline orders from other courts.


                       (ECF N0.      l9).     The Committee found that “[u]nder            the applicable rules of this Court,             all   of these

                       suspensions should have been reported as they occurred” pursuant to Rule 8(a) 0f the Rules


                       Governing the Admission, Practice, Peer Review, and Discipline ofAttorneys (“Attorney Rules”),

                       Local Rules of the United States District Court for the Southern DistIict of Florida.                                  Id.    As   a


                       consequence, the Committee recommended that                   this       Court “continue Mr. Randazza’s probation

                       for an additional year, until April 10, 2021,” that           Randazza immediately report any changes                        to the


                       reciprocal discipline orders 0r        new    discipline   imposed from other          courts,    and provide the Court

                       with periodic status reports.           Id.      Randazza responded with a request                     that the     Committee

                       Withdraw       its    Amended Report and Recommendation and                       maintain       its    initial   Report and

                       Recommendation          0r issue a revised Report and         Recommendation           that does not characterize his


                       conduct       as     knowingly     Violating     Rule     8(a).           (“Response    to   Amended              Report       and

                       Recommendation”) (ECF N0.             20).


                               On     April 28, 2020, the Committee issued a Second                      Amended and             Final Report and


                       Recommendation, acknowledging receipt and consideration 0f Randazza’s Response                                    t0   Amended




                                                                                Page 67
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 68 of 81 PageID #: 322
Envelope: 3067277
Reviewer: Jaiden H.



                      Case 1:18-mc-25320                                    Document 21                 Entered on      FLSD Docket 05/08/2020 Page                      3 of 5


                       Report and Recommendation but only modifying                                             its   recommendations     to the extent     of eliminating

                       the additional year ofprobation.                                  (ECF No.        10).    Randazza ﬁled a Response           t0   Second Amended

                       and Final Report and Recommendation                                         in   Which he “consents        to the discipline      and requirements

                       recommended by                           the   Committee and respectfully requests                  that this Court enter         an order adopting

                       the recommendations.”                                (ECF No.        11).


                                            This Court          is    in   agreement with the Committee’s ﬁnding that “[u]nder the applicable rules

                       of this Court,                all      of these suspensions should have been reported as they occurred” and that “Mr.


                       Randazza should have been aware ofhis obligation t0 report these orders when they were issued.”

                       (ECF N0.               10).         Randazza raised the argument that Rule                        8(a) only applies to reporting the original


                       discipline             and that          if he      had to report all reciprocal discipline           in other jurisdictions, “it         would mean

                       that    .   .    .   [he]   could be potentially reporting dozens of orders to                            this Court.”    (ECF No.        20).   These

                       arguments lack merit.                               Rule    8(a)1,    which      is   the ﬁrst procedure Where discipline            is   imposed by

                       other courts, unequivocally directs                                  members 0f this Bar          to report, without      modiﬁer, “discipline,”

                       a catch-all t0 the more speciﬁc forms 0f reprimand, suspension, 0r disbarment.                                                             To    infer a


                       limitation             0n “discipline”                t0 only original           and not reciprocal discipline would imply an inherent

                       exception that                    is   not there.          Reciprocal discipline           is still discipline.    Furthermore, the argument


                       about having to “potentially” report “dozens of orders to                                          this   Court”   is   exactly the purpose Rule


                       8(a)        is       intended to serve.                   While      it   may be      “potentially” burdensome,          it is   an obligation as a

                       member 0fthis Court’s Bar t0 inform this Court ofdiscipline imposed by other courts                                                       so this Court


                       is   adequately informed of the activities of its members.


                                            Given        this   background, in accordance With Rule 8(d) and the Court’s inherent power t0


                       regulate              membership               in   its   bar for the protection of the public interest, see Chambers                      v.   NASCO,




                       1    Rule 8(a) in           its   entirety states:         “An   attorney admitted t0 practice before this Court shall,     upon being subjected     to
                       reprimand, discipline, suspension, 0r disbarment by a court 0f any state, territory, commonwealth, or possession 0f
                       the United States, or by any other court 0f the United States or the District 0f Columbia, shall promptly inform the
                       Clerk of the Court 0f such action.”




                                                                                                         Page 68
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 69 of 81 PageID #: 323
Envelope: 3067277
Reviewer: Jaiden H.



                      Case 1:18-mc-25320                  Document 21         Entered on    FLSD Docket 05/08/2020 Page 4                       of 5



                       Ina, 501 U.S. 32, 43 (1991) (“[A] federal court has the power to control admission to                           its   bar and


                       to     discipline    attorneys     who    appear before it”), having reviewed the ﬁle, considered the


                       Committee’s Second Amended and Final Report and Recommendation,                             it is   hereby

                                  ORDERED AND ADJUDGED that the                       Committee’s Second         Amended and        Final Report


                       and Recommendation           is   ADOPTED and the matter is CLOSED.

                                  IT IS    FURTHER ORDERED as follows:

                                  1.   This Court   ADOPTS the         disciplinary measures       imposed   in the   Nevada Order with          the


                                       same probationary requirements           set t0 expire   on April   10,   2020;


                                  2.   Randazza    is   to   immediately ﬁle notice with    this   Court under the above case number of


                                       any changes       t0 his status in Massachusetts, California,       Nevada, or any U.S.         District or


                                       Circuit Courts 0r the U.S. Patent Ofﬁce;


                                  3.   Randazza    is   to   immediately ﬁle notice With    this   Court under the above case number of


                                       any discipline recommended            in Florida, Arizona, 0r   any other jurisdiction ﬁled by the

                                       complainant there;


                                  4.   Randazza    is   to   immediately ﬁle notice With    this   Coun under the above         case   number of

                                       any other matters       as required   by Rules   8 through 10 of the Attorney Rules;            and

                                  5.   Randazza    is    t0 provide this Court a status report      under the above case number of any

                                       pending disciplinary charges, reviews or proceedings occurring anywhere on the                           90th,


                                       180th   and 270th day from the entry 0f this Order, with a ﬁnal             status report    due 0n April

                                       10, 2021.


                                  DONE and ORDERED in Chambers                   at   Miami, Miami-Dade County, Florida,             this 8th   day

                       of May, 2020.


                                                                                 70am
                                                                                 K.   MICHAEL MOORE
                                                                                 UNITED STATES CHIEF DISTRICT JUDGE

                       Copies furnished as follows:             See attached




                                                                                Page 69
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 70 of 81 PageID #: 324
Envelope: 3067277
Reviewer: Jaiden H.



                      Case 1:18-mc-25320            Document 21       Entered on     FLSD Docket 05/08/2020 Page   5 of 5




                       c:     A11 South Florida Eleventh Circuit Court of Appeals Judges
                              A11 Southern District Judges
                              A11 Southern District Bankruptcy Judges
                              A11 Southern District Magistrate Judges
                              United States Attorney
                              Circuit Executive
                              Federal Public Defender
                              Clerks of Court   —   District,   Bankruptcy and   11th Circuit

                              Florida Bar and National      Lawyer Regulatory Data Bank
                              Library
                              Clinton Payne, Chair,     Ad Hoc Committee on Attorney Admissions,    Peer Review and
                                        Attorney Grievance
                              Marc John Randazza




                                                                         Page 70
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 71 of 81 PageID #: 325
Envelope: 3067277
Reviewer: Jaiden H.




                                                    Exhibit 14
                                      U.S. Patent   & Trademark Ofﬁce Final Order
                                                      (July 23, 2019)




                                                         Page 71
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 72 of 81 PageID #: 326
Envelope: 3067277
Reviewer: Jaiden H.




                                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                                          OFFICE 0F THE GENERAL COUNSEL




                      July 23, 201 9



                      Mr. Marc J. Randazza                                     CERTIFIED MAIL 70/7 97630      m0 6/0575“
                      Randazza Legal Group,      PLLC                          RETURN RECEIPT REQUESTED
                      2764 Lake Sahara Drive, Suite 109
                      Las Vegas, Nevada 891 l7


                      PERSONAL AND CONFIDENTIAL
                      Re: File No. D2019-25


                      FINAL ORDER PURSUANT TO 37                 C.F.R. § 11.24


                      Dear Mr. Randazza:

                      Enclosed please ﬁnd a service copy of a Final Order signed on behalf of the Under Secretary of
                      Commerce for Intellectual Property and Director of the United States Patent and Trademark
                      Ofﬁce.


                      The     Final Order will be published   on the   USPTO FOIA web page
                      (https://foiadocuments.uspto.gov/oedl) and the Notice of Stayed Suspension will be published in
                      the Ofﬁcial Gazette.


                      If you require any additional information or records, you may contact the Ofﬁce of Enrollment
                      and Discipline at 571-272-4097, or by writing to Mail Stop OED, U.S. Patent and Trademark
                      Ofﬁce, P.O. Box 1450, Alexandria, Virginia 22313—1450.


                      Sincerely,



                                              M/S-K
                        ricia   Choe
                      Associate Counsel
                      Ofﬁce of General Law




                                                     P.0 Box 1450 (ALEXANDRIA, VA 2231 3-1 450
                                                                 www.USPTo.Gov




                                                                         Page 72
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 73 of 81 PageID #: 327
Envelope: 3067277
Reviewer: Jaiden H.




                                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                                     BEFORE THE DIRECTOR 0F THE
                                             UNITED STATES PATENT AND TRADEMARK OFFICE

                      In the Matter of:


                      Marc    J.   Randazza,                                                              Proceeding No. D2019-25
                                                                               vvvvvv




                                    Respondent



                                                    FINAL ORDER PURSUANT T0 37 C.F.R.                          §I
                                                                                                                    11.24


                                   Pursuant to 37 C.F.R. § ll.24(b), Marc                J.   Randazza (“Respondent”)       is   hereby suspended


                      from the practice of trademark and other non-patent law before the United States Patent and

                      Trademark Ofﬁce (“USPTO” or “Ofﬁce”). for one year, stayed                          for eighteen   months subject           to


                      conditions, for violation of 37 C.F.R. § 11.804(h).


                                                                             Background

                                   By Order dated     October 10, 2018, the Supreme Court of the State of Nevada in                        its   order


                      in In the     Matter ofDiscipline ofMarc         J.   Randazza, Esq., Bar No. 12265, Case No. 76453,


                      suspended Respondent for one year, stayed for eighteen months subject to conditions, from the


                     practice of law in that jurisdiction.


                                   On June   11,   2019, a “Notice and Order Pursuant to 37 C.F.R. § 11.24” (“Notice and


                      Order”),      was   sent   by certiﬁed mail   (receipt no.         70172620000001 058230) notifying Respondent

                     that the Director       of the Ofﬁce of Enrollment and Discipline (“OED Director”) had ﬁled a

                      “Complaint for Reciprocal Discipline Pursuant to 37 C.F.R. § 11.24” (“Complaint”) requesting


                      that the Director      of the   USPTO impose reciprocal discipline upon Respondent identical t0 the

                      discipline     imposed by the Supreme Court ofthe                   State   of Nevada on October       10,   2018   in In the


                     Matter ofDiscipline ofMarc J: Randazza, Esq, Bar No. 12265, Case No. 76453. The Notice


                      and Order was delivered to Respondent on June                       l4, 201 9.


                                   The Notice and Order provided Respondent an opportunity                   to ﬁle, within forty (40) days,




                                                                                        Page 73
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 74 of 81 PageID #: 328
Envelope: 3067277
Reviewer: Jaiden H.




                      a response Opposing the imposition of reciprocal discipline identical to that imposed by the State


                      of Nevada, based on one or more of the reasons provided in 37 C.F.R. §                                1   1.24(d)(1).


                      Respondent ﬁled a timely            letter   dated July 15, 2019 responding to the Notice and Order.


                                                                                      Analysis


                                 In his response, Respondent indicates that he                      is   “amenable    to the imposition        of discipline


                      identical to that      imposed by the Supreme Court of the State of Nevada                          in In the      Matter of

                      Discipline      ofMarc .l Randazza,          Esq.,   Bar No. 12265,               Cas'e   No. 76453.” (Ex.       1).   He further

                      states that     he “[does] not believe there         is   any genuine issue of material             fact that the imposition        of

                      identical discipline         would be unwarranted.”              Id.



                                 Given     that   Respondent believes that            it is   appropriate for the      USPTO to impose reciprocal

                      discipline      on   the   same terms and conditions as those                 set forth in the   October 10, 2018 Order of

                      the     Supreme Court of the       State    of Nevada      in In the Matter ofDr‘sciplz'ne           ofMarc J Randazza,

                      Esq.,    Bar No. 12265, Case No. 76453,              it   is   hereby determined that there          is   no genuine issue of

                      material fact under          37 C.F.R.   § 11.24(d),      and that        it is   the appropriate discipline to suspend


                      Respondent from the practice of trademark and other non-patent law before the                                      USPTO for one

                      year, stayed for eighteen months, subject to Respondent’s successful compliance with condition's


                      during the eightecn-month stay, as set by the Supreme Court of the State of Nevada.


                                 ACCORDINGLY,             it is   hereby   ORDERED that:

                                 l.        Respondent be, and hereby            is,   suspended from the practice oftrademark and other

                      non-patent law before the          USPTO for one year,                  stayed for eighteen months, subject to


                      Respondent’s successful compliance with conditions during the eighteen—month stay, as set by


                      the     Supreme Court of the       State    ofNevada,          effective the date of this Final Order;


                                 2.        The OED Director publish a notice in the Ofﬁcial Gazette that                          is   materially


                      consistent with the following:




                                                                                       Page 74
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 75 of 81 PageID #: 329
Envelope: 3067277
Reviewer: Jaiden H.




                                                              Notice of Staged Susgension


                              This notice concerns Marc      Randazza of Las Vegas, Nevada, who is authorized
                                                               J.

                              to practice before the      Ofﬁce          and non-patent matters. In a reciprocal
                                                                    in trademark
                              disciplinary proceeding, the Director of the United States Patent and Trademark
                              Ofﬁce (“USPTO”) has ordered that Mr. Randazza be suspended from practice
                              before the USPTO in trademark and other non-patent matters for one year, stayed
                              for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
                              predicated upon being suspended (stayed) from the practice of law by a duly
                              constituted authority of a State. Mr. Randazza is not authorized to practice before
                              the Ofﬁce in patent matters.


                              Mr. Randazza was su3pended for one year, stayed for eighteen months subject to
                              conditions set by the Supreme Court of the State of Nevada, for knowingly
                              violating duties owed to his client (conﬂict of interest) and the legal profession
                              (restrictions on the right to practice) arising out of a matter in which Mr.
                              Randazza loaned money to his client without informing the client in writing of the
                              desirability of obtaining independent counsel, and by negotiating with opposing
                              counsel to receive, as part of a settlement, a retainer for future legal services.


                              This action   taken pursuant to the provisions of 3S U.S.C. § 32 and
                                              is

                              37 C.F.R. § 11.24. Disciplinary decisions are available for public review a; the
                              Ofﬁce of Enrollment and Discipline’s FOIA Reading Room, located at:
                              hays:l/foiadocuments.uspto.gov/oed/;


                              and


                              3.       The   OED Director give notice pﬁrsuant to 37    C.F.R. § 11.59 of the public


                     discipline and the reasons for the discipline to disciplinary enforcement agencies in the state(s)


                     where Respondent         is   admitted to practice, to courts where ReSpondent   is   known to be   admitted,


                      and to the public.



                                                           :\\MJ;€Q
                                   '

                                                                                        I
                      Date                                  David Shewchuk
                                                            Deputy General Counsel for General Law
                                                            United States Patent and Trademark Ofﬁce


                                                            0n delegated authority by

                                                            Andrei Iancu
                                                            Under Secretary of Commerce                             and
                                                                                             for Intellectual Prope5ty
                                                            Director of the United States   Patent and Trademark Ofﬁce


                                                                               3




                                                                            Page 75
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 76 of 81 PageID #: 330
Envelope: 3067277
Reviewer: Jaiden H.




                      cc:


                      OED Director

                      Mr. Marc J. Randazza
                      Randazza Legal Group,   PLLC
                      2764 Lake Sahara Drive, Suite 109
                      Las Vegas, Nevada 891 17




                                                          Page 76
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 77 of 81 PageID #: 331
Envelope: 3067277
Reviewer: Jaiden H.




                                                          CERTIFICATE OF SERVICE

                               I                                                                  § 1 1.24 was mailed
                                   hereby certify that the fore'going Final Order Pursuant to 37 C.F.R.
                      by                                                  on
                          ﬁrst-class certiﬁed mail, return receipt requested,this day to the Respondent  at the address
                      listed by the Nevada State Bar for Respondent and to where the OED Director reasonably
                      believes Respondent receives mail:


                                                               Mr. Marc J. Randazza
                                                           Randazza Legal Group, PLLC
                                                         2764 Lake Sahara Drive, Suite 109
                                                             Las Vegas, Nevada 891 17




                              7/22/9016!
                      Date                                             United     tates   Patent and Trademark Ofﬁce
                                                                       P.O.   Box 1450
                                                                       Alexandria,   VA 223    1   3~1 450




                                                                        Page 77
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 78 of 81 PageID #: 332
Envelope: 3067277
Reviewer: Jaiden H.




                                                          Notice of Stayed Suspension


                              This notice concerns Marc    J.Randazza of Las Vegas, Nevada, who is authorized
                              to practice before the   Ofﬁce   trademark and non-patent matters. In a reciprocal
                                                                in
                              disciplinary proceeding, the Director of the United States Patent and Trademark
                              Office (“USPTO”) has ordered that Mr. Randazza be suspended from practice
                              before the USPTO in trademark and other non-patent matters for one year, stayed
                              for eighteen months subject to conditions, for violating 37 C.F.R. § ll.804(h),
                              predicated upon being suspended (stayed) ﬁ'om the practice of law by a duly
                              constituted authority of a State. Mr. Randazza ls not authorized to practice before
                              the Ofﬁce 1n patent matters.


                              Mr. Randazza was suspended for one year, stayed for eighteen months subject to
                              conditions set by the Supreme Court of the State of Nevada, for knowingly
                              violating duties owed to his client (conﬂict of interest) and the legal profession
                              (restrictions on the right to practice) arising out of a matter in which Mr.
                              Randazza loaned money to his client without infOrming the client in writing of the
                              desirability of obtaining independent counsel, and by negotiating with opposing
                              counsel to receive, as part of a settlement, a retainer for future legal services.


                              This action  is taken pursuant to the provisions of 35 U.S.C. § 32 and

                              37 C. F. R. § 11 H24 Disciplinary decisions are available for public review   at the
                              Ofﬁce of Enrollment and Discipline’ s FOIA Reading Room, located at:
                              https: llfoiadocuments usnto. gov/oed/




                         23 ‘SJLZOH
                      Date
                                                         WM      David Shewchuk
                                                                 Deputy General Counsel for General Law
                                                                 United States Patent and Trademark Ofﬁce


                                                                 on delegated   authority by


                                                                 Andrei Iancu
                                                                 Under Secretary of Commerce   for Intellectual PrOperty and
                                                                 Director of the United States Patent and Trademark Ofﬁce




                                                                        Page 78
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 79 of 81 PageID #: 333
Envelope: 3067277
Reviewer: Jaiden H.




                                                             Exhibit 15
                              Order Discharging Suspension, U.S. District Court for the District 0f Massachusetts
                                                               (June 23, 2020)




                                                                   Page 79
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 80 of 81 PageID #: 334
Envelope: 3067277
Reviewer: Jaiden H.

                                   Case 1:18-mc-91490-FDS                  Document 19                Filed 06/23/20    Page     1 of 1




                                                   UNITED STATES DISTRICT COURT
                                                    DISTRICT OF MASSACHUSETTS




                              IN RE:       MARC J. RANDAZZA                                  MISC. BUSINESS         DOCKET
                                                                                                 No.: 18-mc-91490—FDS
                                                                                vvvvvvvv




                                                                             ORDER
                              1.    WHEREAS,       0n September       3,   2019, the U.S. Patent and Trademark Ofﬁce caused 0
                                    be ﬁled With   this    Court a Final Order suspending Mr.               Randazza    for    one   (1) year,
                                    stayed for eighteen (1 8) months subj ect to conditions With respect t0                     MARC J.
                                    RANDAZZA;

                              2.    WHEREAS,    on September 26, 2019, pursuant t0 Local Rule 83.6.9(b), a reciprocal
                                    Order of Term Suspension/Stayed was issued by Chief Judge Saylor IV;


                              3.    WHEREAS,       on April 30, 2020, Attorney Sara Holden representing                        MARC J.
                                    RANDAZZA ﬁled an Order notifying the Court that Mr. Randazza has successfully
                                    completed the conditions of his stayed suspension as                    set forth in the   Nevada Supreme
                                    Court’s Order retroactive t0 October 10, 2018;


                              WHEREFORE,           it is   hereby   ORDERED that MARC J. RANDAZZA shall no longer be
                    subj ect to the twelve (12)      month term suspension                 for the   misconduct that gave     rise to the petition
                    for discipline.




                                                                                             /s/ F.Dennis Savlor IV
                                                                                             F. Dennis Saylor IV
                    Dated: June 23, 2020                                                     Chief Judge, United States District Court




                                                                              Page 80
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-1 Filed 07/02/21 Page 81 of 81 PageID #: 335
Envelope: 3067277
Reviewer: Jaiden H.




                                                     Exhibit 16
                              Order 0f Suspension, U.S. District Court for the District 0f Nevada
                                                       (Oct. 22, 2019)




                                                           Page 81
